 BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND99WE WILL reimburse our employees for initiation fees, dues, or other moneyspaid or checked off as a condition of employment.DISNEY ROOFING & MATERIAL CO.,Employer.Dated-------------------By-------------------------------------------(WILBER F. DISNEY,President)CARLMONT ROOFING CO.,Employer.Dated-------------------By-------------------------------------------(WILBER F.DISNEY,President)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicate directly withthe Board'sRegional Office, 830Market Street, San Francisco2,California, Telephone No. Yukon 6-3500, Extension3191, iftheyhave any questions concerning this notice or compliance with itsprovisions.Brewton Fashions,Inc., a Division of Judy Bond,'RespondentandJamesT.Heron,Charging PartyandUnited GarmentWorkers of America,Party to the ContractBrewton Fashions,Inc., a Division of Judy Bond,RespondentandInternational Ladies'Garment Workers'Union,AFL-CIO,Charging PartyandUnited Garment Workers of Americaand United Garment Workers of America,Local Union No.422, Parties to the ContractUnited Garment Workers of America and United Garment Work-ers of America,Local Union No. 422, RespondentsandInter-national Ladies' Garment Workers' Union,AFL-CIO,Charg-ing PartyandBrewton Fashions,Inc., a Division of JudyBond,Party to the Contract.Cases Nos. 15-CA-2119 (post 10-CA-4970), 15-CA-0098 (post 10-CA-5024), and 15-CB-579 (post10-CB-1333).November 20, 1963DECISION AND ORDEROn May 17, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer had engaged in and was engaging in certainunfair labor practices in violation of the Act, and that the Respond-ent Local Union had engaged in and was engaging in certain unfairlabor practices in violation of the Act, and recommending that thesaid Respondents cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report. The TrialExaminer also found that the Respondent International Union hadnot engaged in any unfair practices, and that the Respondent Local1Corrected to accurately reflect thename of saidRespondent as set forthin an amendedanswer filed at the hearing145 NLRB No. 1. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion had not engaged in certain others, as to all of which he recom-mended that the complaint be dismissed.Thereafter, the ChargingParty, the General Counsel, the Respondent Employer, and the Re-spondent Local Union filed exceptions and supporting briefs 2The.Respondent International Union joined in the brief of the Local.In addition the Respondent Employer also filed an affidavit allegingbias on the part of the Trial Examiner and a separate brief in supportthereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with,these cases to a three-member panel [Members Leedom, Fanning,and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' The-2 In their exceptions,the General Counsel and the Charging Party referred to an in-advertent error appearing in Appendix B attached to the Intermediate Report and Recom-mended Order which, as modified,is the notice adopted by the Board.Accordingly, thefourth paragraph of Appendix B, as modified,shall read as follows:We WILL, jgintly and severally with Brewton Fashions, Inc, a Division of JudyBond,make whole Louise West,KateJones, Ruth Bell, Kathleen Chavers, Lynn Estes,Fay Madden,Carolyn Grey Thompson,Orette McCall,Doris Odum,and Ruth Johnson,for any loss of earnings they severally suffered by reason of the discrimination againstthem.3 The Respondent Company urges the Board to disregard the Intermediate Report en-tirely and to decide the case on the basis of the pleadings and transcript alone. It con-tends that the Trial Examiner unduly restricted cross-examination,asked argumentativequestions and intimidated witnesses by making abusive remarks and by demanding "yes"or "no" answers,rejected proper evidence,distorted the facts in his findings,drew Im-proper inferences from failure to call managerial personnel as witnesses, exhibited apro-Charging Party attitude,and In general assumed the role of prosecutor rather than animpartial trier of the factsBecause of these serious charges, we have carefully examined'the record and are satisfied that the Trial Examiner was concerned only with his dutyunder Section 102.35 of the Board's Rules and Regulations"to inquire fully Into thefacts . . . to regulate the course of the hearing . . . to call, examine,and cross-examinewitnesses and to introduce into the record documentary or other evidence . . . . "We seenothing in this record to prove that his conduct of the hearing,his resolutions ofcredibility,or the inferences he drew were based upon a bias and prejudice in favor ofthe Charging Party and against the Respondent Company ; rather we think the recordshows an exhaustive effort to bring out the facts In a difficult case.Although the hypothetical questions he put to Plant Manager Byrd at the end of thelatter's testimony might better have been left unsaid,this occurred at the close of a longhearing, and we do not view it as an attempt by the Trial Examiner to associate himselfwith the prosecution of the case.His finding that plant production was not "substantially"affected by the considerable discussions in the plant concerning the International Ladles'Garment Workers'Union, which the Respondent Company urges as evidence of bias, wefind it unnecessary to pass upon,for we reach-on the record as a whole-the sane ulti-mate conclusion that "the posting of the revised no-solicitation rule [on May 221, as well,as prohibition against the wearing of union pins, was motivated by the desire of Respond-ent Company to thwart the organizational efforts of the ILG adherents,and not becauseit found it necessary to maintain production or discipline."Immediately thereafter, theRespondent Company showed an obvious disregard of both production and discipline by itsfailure to make clear to its employees a decisive repudiation of the eviction incidents andits failure to request the United Garment Workers as the exclusive bargaining agent todo likewise.On the facts here the inference is Inescapable that the Respondent Company'snormal concern for production was outweighedby itsinterest in discouragingthe ILG.We note, for Instance,that on the morning of May 23, immediately after the first of theincidents involving the altercations when ILG pins were torn from Madden's dress andshe alone was disciplined,plus the warning to Estes not to wear the ILG pin again, theRespondent Company stimulated disruption of discipline by Vice President Rothenberg'& BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND101rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications 41.We agree with the Trial Examiner that the Respondent Com-pany violated Section 8(a) (1), (2), and (3) of the Act as set forth inthe Intermediate Report.Concerning the 8(a) (1), the Respondent Company contends thatno threats were made by it to employees, that its conversations withthe various ILG adherents about their activities were mere statementsof opinion protected by Section 8 (c), and that the circumstancesrendered the amended no-solicitation rule nondiscriminatory.' Inour view these contentions do not accord proper significance to thetestimony, to wit : the threat to discharge West if she discussed theILG in the plant even on her own time, the threat to discharge Estesif he wore his ILG pin in the plant, the threat to discharge Bell ifshe solicited for the ILG on company property following an earlierpromise of benefit in interrogating Bell about the ILG activities ofothers, the threat to McCall of plant closure or less work if the ILGgot in, and the threats to Estes by his supervisor that his work was be-ing watched because of his ILG activity.Early in May, 9 of the 10discriminatees signed ILG cards, followed in most instances by inter-rogation by the Respondent Company concerning these activities, and1 discriminatee was told that he might not even carry an ILG news-paper in his pocket while in the plant.Then, on May 22, the Re-spondent Company amended its 1961 rule prohibiting solicitation ofmembership or organizational activities on company property "duringworkinghours" by substituting the following rule :At notimeshall anyone be permitted to solicit membership orengage in organizational activities or any other activities of anyorganization on the Company's property.No justification for the more restrictive rule was stated in it. In ad-dition to these substantial violations of 8 (a) (1) at the Brewton plant,there were flagrant violations of 8(a) (1) at the Birmingham ware-talkThus,in the context of approving the UGW and disapprovingthe ILG, Rothenbergemphasized the lack of loyalty of a "few" employeesWith thisapproach on the part ofRespondent Company's management,it is not surprising that the bulk of the employeeswere stirred to further violent activity.4The Respondent Company's request for oral argument is hereby denied inasmuch as therecord,exceptions,and briefs in our opinion adequatelyset forththe issues and thepositrons of the parties.5The Respondent Company considered union-pin wearing a form of solicitationAssum-ing for the purpose of argument that it is,the circumstances in the plant when theamended no-solicitation rule was posted-absent Respondent's desire to utilize theanti-ILGsentiment to its own advantage-did not justify forbidding the wearing of pins at work.CompareUnited Aircraft Corporation, Pratt & Whitney Aircraft Division,134 NLRB 1632,where'the Board declined to find an 8(a) (1) violation based on aprohibitionon wearingcertain pins,noting other acts by the employer indicative of a good-faith intent to achieveharmonious plant conditions. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse, where employees, when newly hired in January 1962, weregiven to understand that they were expected to join the United Gar-ment Workers, and a specific threat was made to employee Wyne that,he would not be kept if he did not sign a card for that Union.Concerning the 8(a) (2), we see no merit in the contention of theRespondent Unions that the Respondent Company was merely co-operating with them as the recognized bargaining agent of the em-ployees rather than furnishing illegal assistance to them by laying offand discharging virtually all employees shown to be active in the ILG.In addition, the posting and consistent implementation of a too broadprohibition on solicitation, enforced only against adherents of theILG, clearly constituted a violation of 8(a) (2).Also, in agreementwith the Trial Examiner, we find that extension of recognition by theRespondent Company to the United Garment Workers for the em-ployees at the Birmingham warehouse, which was not an accretion tothe Brewton unit, and the coercion of the Birmingham employees bythe Respondent Company to accept the UGW as their representative,constituted violations of 8 (a) (2) of the Act.The Trial Examiner's 8 (a) (3) findings of discrimination in the lay-offs of Estes, West, Jones, Bell, Chavers, Grey, McCall, Odum, andJohnson, as well as the discharges of Estes and Madden," we findamply supported by the record.Concerning the layoffs, the Respond-ent Company urges in its brief that it had no duty under the Act tocontinue to employ employees unpopular with their fellow employees,citing various court opinions.'We consider these cases distinguish-able.It is well settled that an employer who knowingly acquiescesin the exclusion of employees from its plant by an antiunion or rivalunion group will be regarded as having constructively dischargedsuch employees in violation of Section 8(a) (3)."The Act prohibitsdiscriminaion against persons on account of their membership in oractivities on behalf of unions, and it is an employer's duty to resistviolent domination of its "right and power" to employ without suchdiscrimination.'On this record there can be no question that the Re-6 The Trial Examiner did not treat Madden as discriminatorily laid off on May 23,possibly because Plant Manager Byrd told herthat shewould be paid for the morningand could come back after lunch. She did not come back until May 25, when she wasdischarged7N.L R.B.v.Edinburg Citrus Association,147 F. 2d 353, 355(C.A. 5), wherethe ele-ment of cooperationbetween the employerand the militant employees was lacking;N L R.B v. Wytheville Knitting Mills,175 F. 2d 238 (C.A. 3), andN L.R.B. v. I. Spiewak& Sons,179 F. 2d695 (C.A.3), in bothof which theemployees alleged as discriminateeshad becomepersona non gratato theirfellow employeesby reasonof theirabusive conductduring a strike;N L R.B. v. P. R Mallory & Co., Inc.,237F. 2d 437(C.A. 7), where thecourt foundthat the employerhad no knowledgeof the realreason for the demonstrationsagainst thediscriminatee,and therewas no proof of friction between the employer andthe plantunion or"any otherunion."8 SeeN L.R B. v Fred P. WeissmanCo.,170 F. 2d 952,954, 955(C A. 6) ; D. WNewton, an individual,d/b/a Newton Brothers Lumber Company,103 NLRB 564, enfd.on this point214 F. 2d 472 (C.A. 5).° SeeN.L.R B. v. Goodyear Tire & Rubber Company,129 F. 2d 661, 664(C.A 5). BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND103spondent Company did not resist domination of its employment power,but, as found by the Trial Examiner, ratified and condoned the forcibleejection of the named discriminatees.2.We agree with the Trial Examiner that the Respondent LocalUnion violated Section 8(b) (2) and (1) (A) of the Act.The TrialExaminer exonerated the Respondent International Union on the.testimony of Mattie Jones that she, an International representativewho customarily serviced this Local, told the employees after each,incident that they should not engage in such activities and might getinto trouble if they did.He found, however, that because the Re-spondent Local knew of the plans of rank-and-file employees to evictthe discriminatees, it was under a duty to attempt to dissuade em-ployees from carrying out such plans, and by failing to act RespondentLocal violated 8(b) (2) and (1) (A).In agreeing with the Trial Examiner's finding we emphasize thatthe Local was the recognized majority representativein an all--employee unit, excluding maintenance and office employees; that pro-duction employees were involved in all of the incidents, all but one ofwhich (July 11) was admittedly witnessed by Local President MaryLambeth; that a majority of the large sewing department was con-spicuous for its activity during the afternoon of May 23 as was theLocal's shop steward selected by that department, Jessie Mae Wilson;that steward Wilson was an admitted advocate of the violent approachbut no steps were taken by the Local to remove her as stewardbecause,of her approach or to disavow her conduct or to announce a policycontrary to that conduct; 10 that the misconduct which occurred be-ginning on May 23 was directed to strengthening the incumbent Localand the benefits thereof were accepted by it. In all the circumstanceswe find that the Local by its failure to announce a policy after May 23,.by its failure to reprimand the known participants in any of the inci-dents, and by the absence of any directappealto the employees, by itas bargaining agent,to forestall violence,caused andattempted tocausethe Respondent Company to violate Section 8 (a) (3) of the Act.n11CompareN.L R.B. v. P. R. Afallory&Co., Ino.,237 F. 2d 437(C.A. 7), where theunion president informed employees that further work stoppages to remove an unpopularemployee would be on their own responsibility, and assured the employee in question thatshe would be protected in her employment.11Member Fanning would find an additional violation of Section8 ('b) (1) (A)based uponthe following incident involving steward Wilson and discriminatee Madden, as urged bythe General Counsel.Following a conference in Plant Manager Byrd's office on May 21,at which Madden was given a warning slip by Byrd for not making production and Wilsonwas present as steward of Madden's department,Wilson called Madden aside and told herthere "wouldn't be any more trouble" for Madden and"they would take that pink slip,back" if Madden would "comeout of" the ILG. StewardWilson didnot testify.TheTrial Examiner recited this testimony of Madden but made no finding thereon. In thecircumstances of this case,including the close cooperationbetweenRespondent Companyand RespondentLocal Unionin encouragingUGW membershipand discouraging ILGadherence and the reasonable presumptionresulting therefrom that the Localwould beable to fulfill the promiseto retractthe warning slip, he would find that Wilson's remarkto Madden was coercive.CompareLocal 511, St. Louts Offset PrintingUnion, AFL-CIO,at al.(Mendle Press,Inc ),130 NLRB 324, footnote 1. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.12iiThe Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph*Upon the entire record in these cases, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National Labor Relations Boardhereby orders:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaints issued herein pursuant to Section 10(b) of the National LaborRelations Act, as amended (herein called the Act), and which were consolidatedfor hearing, were heard before Trial Examiner Joseph I. Nachman at Birmingham,Alabama, on December 13, 1962, and at Brewton, Alabama, on December 17, 18,and 19, 1962, and January 8, 9, and 10, 1963. In Case No. 15-CA-2119, thecomplaint alleges that by certain conduct at Birmingham, Alabama, Respondent,Brewton Fashions, Inc., a division of Judy Bondi (herein called Judy Bond orCompany), violated Section 8(a) (1) and (2) of the Act.2 In Cases Nos. 15-CA-2098 and 15-CB-579, the consolidated complaint, as amended, alleges that by conductoccurring at Brewton, Alabama, Judy Bond violated Section 8(a)(1), (2), and (3)of the Act, and that Respondents, United Garment Workers of America and UnitedGarment Workers of America, Local Union No. 422 (herein called Internationaland Local, respectively, and collectively referred to as United), violated Section8(b)(1)(A) and (2) of the Act.3All parties were represented at the hearingand were afforded full opportunity to present evidence, to examine and cross-examinewitnesses, and to argue orally on the record.Oral argument was waived.TheGeneral Counsel, Respondent Company, and Respondent Unions filed briefs onMarch 11, all which have been duly considered.4 The Charging Parties filed no briefs.Upon the entire record in this case, and from my observation of the witnesses,including their demeanor while testifying, I make the following:FINDINGS OF FACT51.THE UNFAIR LABOR PRACTICES INVOLVEDA. BackgroundFor some years Judy Bond has been engaged in the manufacture and sale ofladies' blouses on a national scale.Prior to 1962, its manufacturing operations,at least to the extent here material, have been through so-called "contractors,"located mainly in the New York area.Also in New York, the Company operateda warehouse at which point it received the finished products from the contractorsand prepared shipments to its various customers.As a member of National Asso-ciation of Blouse Manufacturers, a trade association, Judy Bond was bound by amaster contract negotiated between that Association and ILC and one or more of1 Corrected to accurately reflect the name of said Respondent as set forthIn an amendedanswer filed at the hearing.2The charge and amended charges in this case were filed April 5 and May 3, 1962, re-spectivelyA complaint issued on May 4, 1962, which was amended November 7, 1962.All future references to dates will be to the calendar year 1962, unless otherwise noted.I In these cases the original and amended charges were filed on May 24 and September 24,respectively.A consolidated complaint issued July 13, which was amended October 164To call the document submitted by the General Counsel a brief is really a misnomer.Itwould be more properly styled a rdsumd of the evidenceThe so-called brief did notargue any theory of violation, nor did it cite a single case6No issue of commerce or labor organization is InvolvedThe complaints allege andthe Company admits facts which clearly establish that the latter is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and that International, Local 422,as well as International Ladies' Garment Workers' Union (herein called ILG), the Charg-ing Union, are labor organizations within themeaning ofSection 2(5) of the Act I sofind. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND105its locals, which expired by its terms on December 31, 1961.This contract coveredat least the employees in the warehouse and shipping operations,and perhaps others.In the fall of 1961, Judy Bond resigned from the Association and terminated thelatter'sbargaining rights.6Thereafter, a labor dispute existed between ILG andJudy Bond.In November or December 1961, Judy Bond began investigating the possibilityof acquiring manufacturing operations,as well as warehousing and shipping facilitiesin Alabama.One of the facilities so considered was a plant at Brewton, Alabama,which then operated under the name of Brewton Manufacturing Company, Inc.,and was engaged principally in making men's shirts.In January1957,Internationalhad been certified by the Board as the representative of the employees of BrewtonManufacturing Company, Inc., and shortly after the certification, the parties enteredinto a contract which, by its terms, would expire April 1, 1962.On December 14,1961, Judy Bond entered into a contract to purchase the plant equipment and skillsof the personnel and management of Brewton Manufacturing Company, Inc, con-ditioned upon the landlord's approval of the transfer of the lease on the plantbuilding to Judy Bond.7As the latter's purpose was to transfer its warehousing andshipping operations from New York City to Brewton, but facilities therefor werenot then available at the Brewton plant, Judy Bond leased a building in Birmingham,Alabama, which it proposed to use temporarily for its warehousing and shippingoperations until the desired facilities could be erected at Brewton.This lease wasfor a term of 1 year from January 1 to December 31, 1962, and, except for a short.period hereafter referred to, Judy Bond conducted the warehousing and shippingoperations from that location which had previously been conducted in New YorksIn the meanwhile, Mattie Jones, a representative of Respondent International,having learned of the proposed purchase of the Brewton plant by Judy Bond, wrotethe latter at its New York office on December 27, 1961, advising that RespondentLocal 422 (which apparently had been set up to service the employees for whichInternational had been certified), represented the employees in the Brewton plant,and that a contract covering such employees was in effect which had until April 1to run.The letter asked that JudyBond assumethe contract for the then unexpiredperiod, and that it fix a time for bargaining with respect to a new contractJudyBond advised Jones that in view of the short period which the then current contracthad to run, it saw no purpose in assuming it, but that the Company would bargainwith respect to a new contract.The parties met for that purpose in Birminghamon January 10, and by January 1l a final agreement had been reached and reducedto writing, subject to ratification by the employees covered thereby.This agree-ment, which was shortly thereafter ratified by the employees at Brewton, but notby the Birmingham employees, was between Judy Bond and International andLocal 422, and contained, among others, the following provision:The Company recognizes the Union as the sole and exclusive bargainingagent of all employees in the plant in Brewton, Alabama,and in the temporarywarehouse at Birmingham, Alabama,except maintenance and office employees,foremen, foreladies, and other supervisory employees with authority to hire,promote, discharge or otherwise effect change in the status of other employees,or to effectively recommend such action. [Emphasis supplied.]This background of events culminated in conduct at Birmingham and Brewtonwhich constitute the basis for the unfair labor practices alleged in the complaint.The events at each of these locations will now be set forth separately.B. Sequence of events at BirminghamAs stated above, the Birmingham warehouse began operating in the latter part ofDecember 1961.9The manager of the warehouse was Sam Kalamus.During theafternoon of January 3, Kalamus told the seven or eight employees then working in$ See:Kreindler v Judy Bond, Inc.,51 LRRM 2222, 2223, 2263; andJudy Bond, Inc vKreindler,51 LRRM 2264.7Prior to this contract,there had been no financial or other business relations betweenJudy Bond and Brewton Manufacturing Company$However, the evidence shows that Judy Bond took possession of this warehouse and'had a few employees working there late in December 1961.B Employee Herron testified that he began work at the warehouse on December 27, 1961,and that when he reported for work there were four other employeesWyne and Adamstestified they were hired December 27 or 28;and Richardson testified he began work the"last part of December."None of this testimony is controverted 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe warehouse to come to his office, and when the employees had gathered, he intro-duced Jones as a representative of United who wished to talk to them about theUnion.Kalamus then left the room. Jones told the assembled employees, insubstance, that Judy Bond was covered by a contract with United,1° explained thebenefits under the contract, and distributed dues deduction authorization cards whichthe employees were asked to sign."All employees expressed their willingness tosign the cards except James Wyne, who left the room saying, "I [don't] want any-thing to do with it."A few minutes later Manager Kalamus told Wyne, ". . . youare doing a pretty good job here, and I would like to keep you, but if you don'tjoin the Union, we can't keep you."Wyne then returned to the room where Joneswas meeting with the employees and asked for a card, saying he would sign it.Jones remarked, "I am glad to see you change your mind," to which Wyne replied,"I didn't change my mind, Kalamus changed it for me."Wyne then signed thecardAfter the meeting between the employees and Jones had concluded, ManagerKalamus told employee Herron that he (Kalamus) would furnish Herron with thenames of new hires as they came to work, and that Herron should take care ofsigning them up for United; that he wanted all the employees to be union and notjust part of them.Kalamus also told Herron that if any employees refused tosign, or gave him any trouble, to let him know and he would straighten them out.As new employees were hired Kalamus told at least some of them that the plantwas union, and asked if they were willing to belong to it.The new hires were thensent to Herron who had them sign cards.Herron signed up about 14 new hires.On January 24, ILG began picketing the Birmingham warehouse.12The follow-ing day all employees in the warehouse (approximately 22) went on strike andjoined the ILG picket line.13Thereafter, presumably, the warehouse operated withreplacements.The evidence is uncontradicted that Judy Bond operated the Birmingham ware-house until December 14, at which time it was permanently closed; and that thereisno present intention of resuming that operation. It is also uncontradicted that-between January 3, when Jones spoke to the employees, and January 25, when allof the then employees at the warehouse went on strike, and notwithstanding thatJones regarded United as the representative of the warehouse employees, theCompany made no dues deductions from the earnings of the employees, nor were the'terms of any contract applied to those employees of the Birmingham warehouse who'affiliated with ILG on or about January 25.C. Sequence of events at Brewton1.Preliminary question re supervisory statusBefore detailing the events which occurred at the Brewton plant, it is necessaryto determine the supervisory status of certain actors in the play.The amendedcomplaint dealing with this aspect of the case (Cases Nos. 15-CA-2098 and15-CB-579) alleges that Plant Manager Byrd, Cutting Room Foreman Eskridge,Floorladies Johns, Gandy, Cain, and Smith, and Head Mechanic Wise are super-visors within the meaning of the Act. Judy Bond admits the supervisory status ofthe plant manager, but by answer denied that any of the other aforementionedpersons qualify as supervisors.On thisissuethe evidence shows that the plant,which employs about 300 people, is divided into three major departments; the10 It is to be noted that at the time of this meeting the contract with Judy Bond hadnot yet been negotiatedI assume that in referring to the terms of the contract she'referredto the contract with Brewton Manufacuring Company, which Jones had askedJudy Bondto assume.11At this meeting, some employees asked Jones whether they would be covered by theBrewton contract, or have one which they themselves negotiatedJones replied that theywould be covered by the Brewton contract. Subsequently, the employees told Jones thatthiswould not be satisfactory and, thereafter, with the assistance of Jones, formulatedtheir own contract demands which she submitted to the Company. Later Jones notifiedthe employees that the Company had rejected their demands.12This picketing was continuing on the date of the hearing in Birmingham (Decem-ber 13)Whether it thereafter ceased is not disclosed by the record.13The foregoing findings are based on the uncontradicted testimony of the witnesses'called by the General Counsel.The only witness called by Respondent on the Birminghamaspects of the case was its counsel, Mark Taliaferro, Esq , who testified with respect to theclosing ofthe Birmingham warehouse,as hereafterset forth. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND107cutting room, sewing room, and laundry room, each department headed by a fore-man or forelady, as the case may be.The so-called "maintenance staff" is under the.sewing department and has one person classified as "head mechanic."0. f. Eskridge (referred to in the record and hereinafter as "Jack Eskridge"),is foreman of the cutting room, where approximately 12 people worked at the time,of the events here involved.There are no persons between Eskridge and therank-and-file employees in the cutting department.Like Aleen Turner, the fore-lady in the laundry department,14 where about 55 employees work, Eskridge has theauthority to and does assign work, move employees from one operation to anotherwithin his department, assigns overtime, grants time off to employees in his depart-ment, and attends meetings of supervisory personnel. In fact Plant Manager Byrdtestified that in addition to himself, there are three supervisors in the plant, and thatEskridge is one of them.15 I find and conclude, accordingly, that Eskridge is asupervisor within the meaning of the Act.The sewing department, where at the time of these events about 200 employeesworked, is under the supervision of Foreman Tommy Williams.This departmentis broken down into sections, with a floorlady over each section.The number ofemployees in a section varies from approximately 30 to as many as 50 or 60. It,isnot disputed that the floorladies participate in the training of new employees;give out the work to the operators and assign them to specific machines in thedepartment; check to see that the garments are made according to specifications, andfor quality; and prepare production reports for each girl working in the section, andifwork is defective she sends it back to the operator for repair, or assigns a par-ticular operator to perform repair work at an hourly rate.15The floorladies areauthorized to see that operators devote their time and attention to working andthat they do not spend too much time in the restroom or in talking. The floorladiesdo not normally operate machines and are paid an hourly rate calculated to givethem more compensation than the production workers generally earn; they attendproductionmeetingswhich are not attended by the operators working under them.Although the Company contends that the floorladies do not have the authority toeffectively recommend the discharge of an operator, Foreman Williams, who is incharge of the sewing department, admitted that the floorladies do report to him onthe ability of an operator to do the required work, and that he gives such recom-mendations some weight.As Foreman Williams stated, "There wouldn't be anypoint in having [the floorlady] if [I] didn't."While Williams denied that floorladieshad authority to grant employees time off without clearance from him, a number ofemployees testified credibly, and I find, that their requests for time off were alwaysmade to the floorlady of the section to which they were assigned, and that such re-quests were always acted on immediately by the floorlady without any apparent con-sulationwith a superior.Appropriate for consideration on this issue, as the Board has frequently held, isthe fact that if the floorladies in the sewing department do not possess supervisoryauthority, then Williams is the only supervisor for 200 or more employees; plainly anabnormally high ratio of employees to supervisors, and warrants the inference thatthe floorladies involved possess the authority responsibly to direct the work ofemployees under them. SeeMid-South Manufacturing Company, Inc.,120 NLRB230, 231, where the Board found a floorlady, whose duties were strikingly similarto those of the floorladies in the instant case, to be a supervisor.See alsoMonarchRubber Company, Inc.,129 NLRB 482;Pearl Packing Company,116 NLRB 1489.This inferenceseemsto be particularly warranted in the instant case in view of thetestimony given by Williams, to the effect that while he is responsible for the efficientoperation of the sewing department, he cannot "watch that many people.They[the floorladies] help me watch them and see that they carry [out their duties,reporting] any infractions to me."Accordingly, under all the circumstances, I findand conclude that each person employed by Judy Bond in the classification of"floorlady," is a supervisor within the meaning of the Act.The mechanics department is responsible for plant maintenance.This depart-mentconsists of three men, with Ricio Wise. whose supervisory status is in issue.being desienated as "head mechanic."The witnesses called by the General Counseldid not testify in detail regarding the duties of Wise.For the most part they referredto him as the "head mechanic," or as the person "in charge of the mechanics."14Bard admittedthat Turner is a supervisory employee.15 In addition to Turner and Eskridge,Byrd referred to Tommy Williams, foreman ofthe sewing department18Normally the sewing operators work on a production basis. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Williams testified that Wise works closely with him and Plant ManagerByrd, and as head mechanic is "over the mechanics" and tells them what to do-Plant Manager Byrd testified, in substance, that he supervises the mechanics depart-ment; that each mechanic is assigned to a particular section of the plant which is hisprimary responsibility; that Wise is a highly skilled and experienced mechanic, andfor that reason works in all sections of the plant to do work which the other me-chanics cannot perform; Wise at times passes to the other mechanics instructionswhich Byrd from time to time directs him to give them.Wise does not punch atimecard, while the other two mechanics do.This is, in substance, all the evidenceadduced with respect to the supervisory status of Wise.The burden is, of course, upon the General Counsel to establish that Wise possessedthe authority necessary to make him a supervisor.The evidence in that respectis,I find, inadequate to satisfy that burden and I conclude, therefore, that Wiseis not a supervisor within the meaning of the Act.With these preliminary issues disposed of, a resume of the events occurring atthe Brewton plant follows.2.The events of January 12-15As above set forth,Jones, representingUnited, andrepresentativesof Judy Bondmet at Birmingham, and on January 11 concludednegotiationsfor a contract, sub-ject to ratification by the employees.To secure such, Jones left for Brewton andwas at the plant during the morning of January 12. Shortly before noon of thatday, Plant Manager Byrd assembled the employees and told them of the purchaseof the plant by JudyBond.Jones told the employees that, in view of the change inownership, new cards authorizing dues deductions would have to be signed, andsuch cards were distributed for signature by the employees.The employees werealso told ofa union meetingscheduled for that evening at a local hotel at whichtime the new contract would be discussed and voted on.17During the lunch hourthat day,Jones metwith the officers and shop stewards of Respondent Local 422for a preliminary discussion of the contract.This meeting was held in the officeof Sewing Room Superintendent Williams.Permission to use this room was neithersought nor obtained by Jones; she simply saw the room vacant and used it.Nothaving finished their discussion during the lunch hour, they suspended until the endof the workday, when the meeting was resumed in Williams' office, again withoutpermission from management.Williams was not present at either session andthere is no evidence that management was aware of such use of its premises.Be-tween 1 and 4 p.m., Jones circulated about the plant talking to employees whilethey were at work, urging them to sign the checkoff cards which had been distributedamong the employees.Many did sign, and others refused 18During the evening ofJanuary 12, the membership meeting of Respondent Local 422 was held as sched-uled.The proposed contract was read, discussed, and submitted to a vote.Whilesome comments from members indicated possible dissatisfaction with some of thecontract provisions,it isnot disputed that the vote for ratification was virtually ifnot actually unanimousThe following morning Jones returned to Birmingham,and from there telephoned Company Vice President Rothenberg in New York inform-ing him that the employees had ratified the contract.Rothenberg told Jones thathe would be in Brewton on January 15 to close for the purchase of the plant, andsuggested that she meet him at that time to sign the contract Jones stated that otherbusiness would prevent her beingin Brewtonon January 15, but suggested that allothers sign on the 15th and that she (Jones) would sign at a later date.19On17The foregoing findings are based on the credited testimony of West, Kate Jones, Bell,Chavers, and Estes.Byrd denied that he spoke to the assembled employees on January 12,claiming that his first definite information that the plant was sold was on January 15;that on that day he told the employees of the change in ownership, and that Jones wasnot then present. Jonesdeniesthat she spoke to assembled employees on January 12 orthat Byrd did so while she was in the plantHowever, Ann Wilson and Mary AliceBraddick, both witnesses called by Respondent Company, testified that their first informa-tion about the transfer of the plant was an announcement from Byrd Since both attendedthe union meeting held the evening of January 12, when the contract with Judy Bondwas discussed and ratified, Byrd must have made his announcement before that meetingThe contrary testimony of Jones is not credited"Jones denied that she talked to employees during working hours on January 12Herdenials arenot credited10 It is undisputed that Jones signed the contract at her officeinBirmingham orbJanuary 17 BREWTON FASHIONS, INC., A DIVISION OF JUDY BONDS109January 15, Rothenberg completed the transaction for the purchase of the plant,.and signed the contract which had theretofore been approved by the Brewton em-ployees.Officers of the Localalso signedthe contract that day.3.Events between January 15 and May 23It is not disputed that ILG regarded the Brewton and Birmingham operations ofJudy Bond as a "runaway shop" and took certain action designed to compel JudyBond to agree to its demand.20 Such activity began at the Brewton plant the latterpart of January or early February, with the distribution of leaflets at the plantentrances, and the mailing of copies of "Justice," the official organ of ILG, toemployees of that plant.The copies of "Justice" and the aforesaid leaflets madereference to Judy Bond as a "runaway shop." 21 This activity by ILG gave rise toconsiderable discussion among the employees.Thus, there was extensive discussionamong the employees about the claim that Judy Bond was a runaway shop whichwould be required to move its operations back to New York, or to staff the Brewton-plant with displaced employees from New York; that ILG would picket the Brewtonplant; 22 and that the Company would not install air-conditioning or build the lunch-room as it had promised when it announced the purchase of the plant.This dis--cussion continued to a greater or lesser extent during the entire period relevant inthis proceeding (January to August 1962).PlantManager Byrd admitted thatduring this period he was fully aware of the aforementioned discussions among the,iemployees.To gain adherents fromamongthe employees in the Brewton plant. ILG main-tained a group of organizers in the area during the entire relevant period.23United,which had theretofore sent a representative into Brewton about once a month,thereafter kept one or more representatives in the area at all times to counter theactivities by ILG.Respondent Company also engaged in certain activity during thisperiod, designed to thwart the organizational efforts of ILG, which activities willnow be detailed.Threats,Restraint,and Coercion(1) In the early part of February, employee Louise West, who was then anofficer of Local 422, while having lunch in the cutting room, discussed, with a groupof fellow employees, both United and ILG. Shortly after the end of the lunchperiod,West was called to Byrd's office.Byrd told West that he had informationthat she had talked about theunions atlunchtime, and while he was not threateningher job, he "would not have [any] discussion about the Union in the plant at any--aFor example, ILG asked some firms making garments for Judy Bond not to do so ;distributed leaflets asking consumers not to buy Judy Bond products ; appealed to re-tailers not to handle such products; and picketed various operations of Judy Bond, in-cluding the Birmingham warehouse, where the picketing began on January 25, with signsreferring to Judy Bond as a "runaway" employer,21Respondent Judy Bond contends and urges me to find that ILG began its activities atBrewton before Judy Bond took over the plant on January 15To support its contentionthe Company refers to the testimony of Mary Alice Braddick to the effect that Lynn Estes,an employee at the plant, who, Respondent contends and urges me to find, was a paidorganizer for ILG, told her that ILG considered this a runaway shop, and that he wasgoing to talk to ILG representatives and would like her and her husband (also employedat the plant) to talk to them. The contention that Estes was a paid organizer for ILGis predicated on (1) alleged admission by Estes that before May 23, when he was ejectedfrom the plant, as hereafter detailed, he received an undisclosed sum of money from ILG ;(2) the testimony of Mary Alice Braddick to the effect that before ILG came on thescene Estes was always broke and heavily in debt but thereafter began flashing money,bragging about how much he could spend, and that his bills were "all paid up"; and(3) the testimony of Byrd that Estes admitted to him that he [Estes] was a paid.organizer for ILG. I decline to so find for the following reasons: As to (1) above, therecord does not support Respondent's contention.Estes testified very clearly that thefirstmoney he received from ILG was after he had been put out of the plant on May 23.The testimony of Mary Alice Braddick and Byrd I do not credit for reasons hereafterstatedOn the contrary I credit the testimony of Estes that he never told Byrd thathe [Estes] was a paid organizer for ILG.z2 Such picketing never in fact occurred.23The organizational activities of ILG apparently did not bear fruit for some timeOfthe 10 employees who testified on the subject, 9 signed ILG cards between May 7 and 21;and the remaining 1 on July 29. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime." 24Later that afternoon Mrs. Johnson, an International representative ofUnited, went about the plant during working hours and told all officers of Local 422,includingWest, to meet with her in the office of Sewing Room SuperintendentWilliams after the workday ended.When the officers assembled in Williams' office,Johnson told them that there was a small group in the plant that were trying to talkup ILG and overthrow United. She referred to this group as "a bunch of doublecrossers," and stated that she would "be ashamed to work with them."West thentold Johnson that the discussion at lunch that day was no attempt to overthroweither union, and that she (West) wanted to resign from United.The followingday Johnson brought West a document, which the latter signed, requesting that hercard authorizing the Company to check off dues in favor of United be returned to^her.On February 22, West's card was returned.On May 7, West signed an ILG card. Several days later Floorlady Jewel Johns.and West were called to Byrd's office. In the conversation which followed, ByrdaccusedWest of passing out ILG literature in the plant.West denied this, sayingshe had not seen such literature.Byrd then asked West if she did not know thatshe was not supposed to discuss the Union in the plant, and stated: "I don't want tohave to talk to you about this any more. I'm just not going to have it .if I catch you or hear you talking about this any more in this plant, you will beterminated." 25(2)During the latter part of January or early part of February, employee KateJones was called to Byrd's office.Cutting Room Foreman Eskridge, in whose de-partment Kate Jones worked, was also present.Byrd told employee Jones thatwhile he was making no accusation, he had heard rumors that she was working withILG. Jones denied this, but told Byrd that ILG representatives had been to see her,that she refused to help them, and added that if ILG did get into the plant she "wasfor it."Itwas after this that employee Jones signed the request to have her check-off card returned to her, and on February 22 it was so returned.Employee Jonessigned an ILG card May 15. The following day Cutting Room Foreman Eskridgeasked employee Jones if she had "company last night." Jones replied that shedid and named a number of ILG representatives that had been to see her.Aboutan hour later employee Jones was summoned to Byrd's office and in the presenceof Eskridge, Byrd again told Jones that it was rumored that she (Jones) was working24Byrd became manager of the Brewton plant in September 1961. On October 11, 1961,he posted on the plant bulletin board a list of plant rules and the discipline to be imposedfor violation of each rule.This list of rules whichremained posted during the entireperiod relevant here, set forth,interalia,the following:Notice is given to each employee of the adoption by the Company of the followingplant rules.The Company requests compliance with theserules andgives notice toeach employee that they will be strictly and justly enforcedProhibitionDisciplineRule No.1.Employees shall not solicit membershiporThreeslipsystem shall apply.engage in organizational activities or any otheractivities of any organization on the Company'stime during working hours.3Assault of fellow employees, brawlingorMinimum of 2 weeks'layoff tofighting on company property, or any actordischargefor employees involved.threat thereofAll parties entering into theseacts shall receive the same punishment.14Loafing or unnecessary slowing down ofThree slipsystemshall apply.work by any employee while on the job.15.Wilfully discouraging new employees withDischarge.the intent and purpose of having them leave theemploy of the Company.The above rules, so long as they are in effect, will be enforced by the Company,,and any employee violating any of the rules will be subject to the penalties as statedabove.25 The findings in this paragraph are based on the credited testimony of Louise West.Neither Johnson nor Johns testified.Byrd admitted that he talked to West on May 18about soliciting.He claimed that the discussion related to soliciting on company time,and that he read West paragraph 1 of the rules posted on October 11, 1961.He described,this as a "second warning" to West, and testified that the first warning was "back whenshe was helping out [United]," but he could not recall whether it was before or afterJanuary 15.To the extent that Byrd's testimonyis inconflict with that of West, I do.not, for reasons hereafterstated,credit him. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND111for ILG. Jones denied that she was assisting ILG in any way, but told Byrd "if itever came in, I would be for it." 26(3) In mid-April employee Ruth Bell 27 asked for a conference with PlantManager Byrd.At this time Bell told Byrd that she had heard rumors that thewomen in the plant were going to put her (Bell) out because she did not belongto United.Byrd told Bell not to worry that he could operate the plant without anyunion, and asked Bell if she knew anyone that had been talking with ILG repre-sentatives and specifically whether employees Louise West and Kate Jones haddone so.Bell stated she had no information about that.Byrd then told Bell thatshe was a good worker, that he was planning to train her for a supervisor, and thathe had referred to ILG because he hoped she would not get involved; it would onlymean trouble.On May 15,Bell signedan ILG card. The followingmorningFloorlady Gandy asked Bell if ILG representatives had been to see Bell the preced-ing night, saying that Byrd suspected this and wanted her (Gandy) to find out "forsure."Gandy added that she hoped Bell was not involved because Byrd was watch-ing her (Bell) real close, and asked Bell if she had signed a union card.Bell statedshe had not joined the Union, but she would be glad to see it come in.Gandy thenasked Bell if she knew whether Cutting Room Foreman Eskridge was "mixed up"with ILG, and Bell replied that she did not know.On May 19, Byrd called Bell intohis office and told her that he had information she was soliciting during workinghours.Bell denied this, stating that she had not even solicited on company property.Byrd stated that if he caught her soliciting on company time or property he wouldterminate her.Byrd then referred to ILG and asked Bell why she wanted "to getmixed up in it, that they were just a bunch of thugs and weren't any good." 28(4) Employee Kathleen Chavers signed an ILG card "around the first or secondweek of May." 29About the middle of May, Byrd summoned Chavers to his officeand asked her if she was working with ILG.Chavers said she was not.Byrd thenasked how she felt about ILG, and Chavers replied she would be glad when it gotinto the plant.Byrd asked why she felt that way and whether he had treated herunfairly.Chavers replied that she had nothing against him, that it was Jones, andshe did not wish to talk further about it.30(5) Lynn Estes worked as a cutter under the supervision of Cutting Room Fore-man Eskridge.He was one of the employees that requested the return of his duescheckoff authorization, and on February 22 his card authorizing such deductions wasreturned to him.Later that day Eskridge, in a conversation with Estes, stated thathe (Eskridge) hoped the employees getting out of United were doing so "just to beout of it and not to help the other union " Thereafter (the time not being fixedby the testimony), Eskridge had a further conversation with Estes at the latter'swork station, stating that he(Estes) and Frank Braddick were being blamed forall the union trouble in the plant,and asked whether Estes was helping the otherunion.Estes told Eskridge that he was not helping the other union,and thatFrank Braddick had nothing to do with it.Eskridge reiterated that Estes was beingblamed for the union trouble in the plant and advised Estes to be careful about hiswork.Early in May, Plant Manager Byrd came to Estes in the cutting room andasked Estes whether he had brought a copy of "Justice" (the official newspaper of26 The findings in this paragraph are based on the uncontradicted testimony of Rate.Jones, which I credit.As I have pointed out, Eskridge did not testify,and Bvrd did notdeny having made the statements attributed to him by JonesMoreover,Bvrd admittedtalkingwith Jones (although he placed the conversation on May 21) concerning herunion activities and claims that he read her paragraph 1 of the plant rules posted onOctober 11, 1961, which prohibits solicitation or other organizational activities duringworking hours27Bell had been a member of United,but in February requested the Company to ceasechecking off dues from her wages, and the checkoff card she had signed was returned,to her28The findings in this paragraph are based on the credited testimony of Bell which isfor the most part uncontradicted.Gandy did not testify.Byrd did not deny the state-ments attributed to him by Bell. In this respect Byrd admitted that he talked with Bellon May 19; that ILG was discussed; that he asked her if she was soliciting on companytime,which she denied;and that he then read her the "no solicitation"rule, namely,paragraph 1 of the plant rules posted on October 11, 1961. To the extent that Byrd'stestimony may be regarded as contradicting Bell, I credit Bell21 Chavers also had signed a request for the return of her checkoff authorization andthis was returned to her on February 228OThe findings in this paragraph are based on the credited testimony of ChaversByrd,did not deny the statements attributed to him by Chavers. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDILG) into the plant the preceding day.Estes admitted that he had.Byrd thenstated that he regarded this as a formof solicitationon behalf of ILG and thatEstes could not bring the paperintothe plant.Estes asked if this meant he couldnot have it in his pocket.Byrd replied that he couldnot.Estessigned an ILGcard on May 12, and on the following workday (May 14) told Eskridge that he(Estes) had decided to help ILG organize, and that he would doso during his offtime and during the lunch period 31(6)Employee Orette McCall signed an ILG card on May 21 and about thattime was calledintoByrd's office.Byrd asked McCall if she did not like it betterworking 5 days a week rather than 3 or 4.McCallsaidshe didbecauseshe neededthe work.Byrd then said, in substance, that if the new unioncame inthe Companywould have to take the work back to New York; that they had promised work toa factory there and could not keep two factories going.McCall replied that in herview the new union would be "better than the one we had." 32(7)Employee Ruth Johnson signed an ILG card on May 21. The followingmorning Floorlady Clara Smith came to Johnson's workstationand asked herwhether the ILG people had beento seeher, and Johnsonansweredin the affirma-tive.Smith then asked Johnson what the ILG peoplehad said,and Johnson re-plied that there had been no more than theusual discussion.33(8)Fay Madden began working for Respondent Company on March 29. Al-though she failed the aptitude test usually given employment applicants, Maddenwas hired as a "temporary" employee and assigned as a "presser " She was com-pensated on a piecework basis, but to meet the requirements of the Fair LaborStandards Act, was guaranteed that her earnings would equal $1.15 per hour.PlantManager Byrd hired Madden mainly on the recommendation of his friend, PhilipMay, the mayor of Brewton.When she reported for work, Madden was asked byByrd's secretary whether she (Madden) wanted to join United34On April 5, afterMadden had worked 1 week, she was given a warning notice which was checked bythe word "efficiency." 35On May 15 Madden signed a card for United, and onMay 17, a card for ILG. A day or two later, after Madden had been to Byrd'soffice,36 Floorlady Cain came to Madden's work station and asked the latter if shedid not "have enough sense not to join another union," and stated that "if that otherunion came in," it would only mean no work in this plant and "a lot of youngsterswould go hungry."The following Monday, May 21, Madden was called to Byrd'soffice.During the discussion which followed, Jessie Mae Wilson, Local 422's shopsteward for the department in which Madden worked, was present. Byrd toldMadden that he had given her a warning notice 7 days after she started work; thathe was giving her another that day because she was not making production; thata third slip would mean termination; and that unless her production improved bythe close of business on May 23, she would be terminated.37 Shortly before noona The findings in this paragraph are based on the creditedtestimonyof EstesAspreviously mentioned, Eskridge did not testify and Byrd did not refer to this conversationat allThe only conversation with Estes prior to May 23 that Byrd mentioned was theone onMay 18 when Estes allegedly told Byrd that he was a paid organizer for ILG.I have heretofore stated that I do not credit that portion of Byrd's testimony32The findings in this paragraph are based on the credited testimony of McCall which,as to these facts, is uncontradicted33Thefindingsin this paragraphare based on the uncontradicted testimony of Johnson.Floorlady Smith did not testify31No action seems to have been taken on this inquiry because Maddendid not join anyunion until about 7 weeks later, as hereafter set forth.25Respondentusesthe so-called "three slip system" in its plant.A slip is a warning toan employee that his or her work is deficientin a specifiedparticularA third slipresultsin automatic discharge." Madden had been called to Byrd's office to talk with Mayor May. At this time Maytold Madden that he had gotten her the job and thought she owed him enough loyalty notto join ILG, and asked Madden to withdraw from itPlant Manager Byrdwas not inthe office during the interview, but was in the plant. This testimonywas received uponthe assurance by counsel for the General Counsel that he would connect thisincident upwith Respondent Company.No such connectingevidence was offered.Accordingly, I donot rely upon this testimony.37Byrd told Madden thatthe warningslip that hewas giving her had notyet been pre-pared, but that it would be deliveredto her during that morning.This was done. Thepresence of shop steward during thisdiscussion seems to have been in accord with a'practice of having the shop stewardof the department in which an employee works presentwhen such action is taken. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND113that same day, Jessie Mae Wilson showed Madden a copy of the warning slip thatByrd had issued that morning and stated that the Company would take the slipback, and that she (Madden) would have no more trouble, if she would get outof ILG. That afternoon Floorlady Cain asked Madden if she was still in theUnion.Madden replied that it was her understanding that she was not supposedto talk about that on company time.Cain then stated that she thought Maddenhad to work, but perhaps she did not 38(9) In addition to the various conversations with employees during the periodfrom January 15 to May 23, as above set forth, Respondent Judy Bond also en-gaged in other activity which will now be detailed.On May 21 Byrd posted onthe plant bulletin board, as a separate document, its rule against solicitation ofmembership, or engaging in other organizational activities during working hours.The rule so posted on May 21 isverbatimthe same as rule No. 1 of the plant rulesposted on October 11, 1961.The following day, May 22, Byrd posted a revised"no solicitation" rule on the plant bulletin board, which read as follows:Atno timeshall anyone be permitted to solicit membership or engage in or-ganizational activities or any other activities of any organization on the Com-pany's property.4.The events of May 23 to August 6a.The General Counsel's case(1)May 23 to 25On May 23, employee Fay Madden wore an ILG button on the front of herdress when she reported for work just prior to 7 a.m. Byrd saw Madden comein with the button on, laughed, and walked off.After Madden punched the time-clock employee Ann Wilson told Madden that she was not "wearing that damn pinin here."Madden replied that she would wear anything she pleased.Other womenemployed in the plant gathered about Madden and held her while employee AnnWilson removed the ILG pin and threw it away.Madden went to employee LynnEstes, obtained another pin which she put on her dress, and went to her work station.Employee Ann Wilson came to Madden and again remonstrated about the ILG pin,saying, "Itold you youweren't goingto wear that button."Madden protested thatshe would wear anything she pleased.A group of women including employeesGladys Bodiford, Mary Alice Braddick, and Mary Taylor, then gathered aboutMadden, held her, and Ann Wilson took the ILG pin off, tearing Madden's dressto some extent. In the struggle Madden succeeded in freeing an arm at timesand on oneor more occasions struck at Ann Wilson 39While this was happeningFloorlady Gandy ranintothe office of Sewing Room Superintendent Williamshollering,"They got the pin off her," that she "would stomp [Madden] in thefloor," and that she hoped "they would run her butt out."Cutting Room ForemanEskridge observed this incident but neither said nor did anything to stop itSome-one suggestedthatMadden be thrown out the window, but Byrd arrived on thescene anddirectedMadden to go to his office, saying he would be there as soonas he got thewomenback to work 40Arriving at his office Byrd told Maddenthat she "didn't have any right to wear that button in [the plant]." and that thewomen in the plant "wereupset."Madden asked him "how in the hell he thoughtI felt." 41Byrd finally told Madden that he could not let her resume work in theplant,because the women were too upset, and that it would be best for her to gohome.Madden was told that she could return to work that afternoon if she wished,and that she would be paid for the morning hours.Madden at first refused, butByrd insisted and Madden left the plant.38 The foregoing findings are based on the credited testimony of Madden.Neither Cainnor Jessie Mae Wilson testified.Byrd admitted that he made statements to Madden sub-stantially as set forth above.39Madden's employment application gives her height as 5 feet 51/2 Inches and herweight as 129 poundsFrom my observation of Ann Wilson I would judge her to beabout the same height ; she testified that she weighed "about" 200 pounds. The variance,if any, would be on the heavier side.41This incident occurred shortly after the 7 a.m. starting time41The record leaves no room for doubt that in talking with her fellow employees earlierthat morning, as well as in her subsequent conversations with Byrd,Madden used vileand indecent language which I find it unnecessary to refer to, because it has no bearingon merits of this case.734-070-64-vol 145-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on the morning of May 23, employee Lynn Estes wore an ILG pin on eachof his shirt pockets when he reported for work.On his way to his work station,Estes passed Cutting Room Foreman Eskridge, and the latter looked at the shirtpockets and remarked that he had heard Estes' name mentioned that morning, andnew he could see why. Turning to employee Kate Jones, Eskridge said, "Somepeople just won't let well enough alone, will they."Approximately a half hourlater, Estes was called to Byrd's office.Byrd told Estes that wearing the ILG pinswas a form of solicitation; that it could cause trouble; and asked that Estes removethem.Estes removed the pins, as Byrd had requested, but stated that he wouldconsider the matter further and might wear them again the following day.Byrdreplied that if Estes did so, it would mean his job.Estes did not wear the pinsagain that day.At approximately 10 a.m. on May 23, and after the pin incidents above referredto,Vice President Rothenberg addressed the employees over the public addresssystem, being first introduced by Byrd.Rothenberg stated,inter alia,that the Com-pany had a 3-year contract with United which it would comply with; that underno circumstances would he accept ILG in the plant; and that he was proud of theloyalty shown the Company by all employees "except for a few." 42Shortly after 1 p in. on May 23,43 just after he had resumed work, Estes wasapproached by Frank Braddick, then employed as a spreader in the cutting room.Braddick asked Estes why he (Estes) had worn the ILG pins that morning.Estesreplied that he had done nothing unlawful.Braddick then picked up an iron bar 44and told Estes, "You are going to get hell out of here and you won't come back ifyou know what's good for you." At the same time four other male employees cametoward Estes from opposite sides of the cutting table, and when they reached Estessaid, "Let's go." 45The five walked behind Estes through the sewing department,out the front door, and Estes left the plant.While the men were putting Estes outof the plant, some of the women in the plant took the same action with respect toLouiseWest,Kate Jones, Ruth Bell, and Kathleen Chavers.Thus a group ofwomen (the precise number is not shown), surrounded Kate Jones.Employee EulaFrazier grabbed Jones by the arm and said, "Get out." Frank Braddick passedJones and said, "Kate, this means you too."Mary Alice Braddick, FrankBraddick's wife, said, "Frank, you leave her alone, we'll take care of her."Thegroup then took Jones through the door leading into the lobby of the plant.Anothergroup surrounded Louise West.Someone grabbed West by the arm, swung her chairaround, told her to get up, that she was "next."This group included Ann Wilsonand Bessie West, among others.LouiseWest asked Ann Wilson what she meantby "next," and Wilson replied, "Just get on up there; you'll find out."The groupmarched Louise West toward the lobby door, and on reaching that door LouiseWest said, "Well, I'm here.What do you want?" Frank Braddick, who wasstanding nearby, still with the iron bar in his hands, stated, "Louise, there is a frontdoor out there, hit it and you had better not come back if you know what's goodfor you."Another group went to Ruth Bell, and still another to Kathleen Chavers,and marched the two of them to the lobby door.When Bell and Chavers arrivedat the lobby door Louise West and Kate Jones were there, and the four of themwent into the lobby together.Among those who were in the groups that broughtout Bell and Chavers were Jessie Mae Wilson, sewing room shop steward forRespondent Local 422,46 Ann Wilson, Mary Alice Braddick, and Grace Morrison.42 Rothenberg denied using the quoted words.He identified and there was received inevidence, a copy of the speech which he says he had written out the evening before andread to the employees that morning. This document shows on its face that Rothenbergstated that he was "gratified by the loyalty most of you have shown to the Company" ;that he had no intention of permitting ILG to interfere with the 3-year contract theCompany had with United : that ILG "does not belong here" and that the Company would"not tolerate any action which might create dissension and disturbances in this plant "Although there is some slight difference in the words used, I regard the testimony of thewitnesses called by the General Counsel, as set forth above, and that given by Rothenberg,as having substantially the same meaning, and that no credibility issue is presentedasThe lunch hour at the plant is from 12 noon to 1 p in. The events now related begana few minutes after the bell ending the lunch period sounded44The bar was approximately 3 feet long, 3 inches wide, and three-eighths of an inchthickIt is used in the cutting room to hold marking papers in place.+eThese were Howard, who worked in the cutting room, and Wise, Arnett, and Sasserfrom the mechanics departmentOf the five men participating in this incident Arnett wasthe only one called as a witness." Shop stewards are not appointed by the Local, but are selected by the employees inthe various departments from among those who work in the particular department BREWTON FASHIONS, INC., A DIVISION OF JUDYBOND115Also observed in the group which congregated at the door was Mary Lambeth,presi-dent of Respondent Local422.Theprocess of putting Estes, Jones, West,Chavers,and Bell out of the plant took approximately 5 minutes. Just before the activitystarted,Floorlady Gandy said to Floorladies Jewel Johns and Clara Smith,"Let'sgo."The three then went into the office of Sewing Room Superintendent TommyWilliams, who is also assistant plant manager, and closed the door.While thewomen were being put out of the plant Floorlady Gandy opened the door,peekedout, and giggled.47After being put out of the plant as above set forth,employees Bell, Chavers, West,and Jones waited in the lobby of the plant for Byrd to arrive48Upon his return tothe plant, the four ejected employees told Byrd that they had been forced off thejob and threatenedwith bodilyharm if they returned;that Frank Braddick hadbrandished the iron bar; and that Ann Wilson and Jessie Mae Wilson were amongthose who had put them out of the plant and told them not to come back.LouiseWest asked Byrd if he could not make the people in the plant behave so that thefour could go back to work. Byrd replied,"No, I can'thandle them.that'swhat you call a mob..."West then asked,"Aren'tyou the boss," to whichByrd replied, "Yes,but I can't handle a mob." Bell asked if she could return towork the following day, and Byrd said,"You cancome back if you want to, butitwill be at your own risk because I'm not going to give youany kindof protectionin the plant; I can't."Byrd told the group that they still had their jobs, but fortheir own protection he would advise them to stay at home;that they should callhim from time to time and he would advise them when to return to work. Thefour women thereupon left the plant and reported the incident to the local sheriff.The followingday,May24, Louise West,as spokesman for the group,calledByrd and asked if they could return to work.Byrd said he would advise laying offa few more days because the women"stillwere upset."West then asked abouttheir checks,and Byrd said that the group could get them at the plant the next day.The following morning, May 25, the entire group 49 went to Byrd's office.Estes,as spokesman for the group,50 told Byrd that they were ready and willing to go towork.Byrd stated that they should lay off a few days longer;that the womenwere still upset and he could offer them "no protection unless there is violence inthemill. .Byrd then stated that he wished to talk to Estes privately, thatMadden should wait outside so he could talk to her later, and that the others couldget their checks and leave, assuring them,however, that their jobs were still there.After the others had left,Byrd told Estes that he had worn an ILG pin back to workon the afternoon of May 23, which constituted a form of solicitation for that union,and that he was being terminated as of 1:30 p.m., May 23.Byrd admitted thatthe sole reason for discharging Estes was that the latter had disobeyed his (Byrd's)order by wearing an ILG pin in the plant on the afternoon of May 23.51 Byrdthen spokewith FayMadden 52 and told her that she had failed to make her pro-duction quota,and was being terminated for that reason.Byrd admitted that atthis time he gave Madden the third and final warning notice, which,under the"three slip system," amounted to a discharge 5349As I have pointed out, none of the floorladies testified, and the testimony regardingtheir activity stands undenied48Byrd had shortly before gone to the parking lot in the rear of the building to Investi-gate what had been reported to him as a "suspicious" car.49This Included Estes, Chavers, Bell, Jones, West, and Madden.co Before going to Byrd's office the group went to the county sheriff and asked for pro-tectionThey were told that the authorities could not intervene unless there was violence.However, the county attorney who had been called in, telephone Byrd and the latter gaveassurance that the group would not be harmed ; that the door between his office and theplant would be locked while the group involved was present.u As I have set forth above, Estes admitted wearing such pins during the morning ofMay 23, but testified that he promptly removed them when Byrd asked him to do so, andthat he did not thereafter wear them in the plantSome employee witnesses called byRespondent Company gave testimony from which it could be inferred that Estes woresuch pins in the plant during the afternoon of May 23 and Byrd testified that he hadsuch information from employees in the plant and acted on that basis. The credibilityissues thus raised will be disposed of later in this report.67This conversation took place in the presence of Betty Burkett and Lillian Griggers,both clerical employees in Byrd's officeNeither testified in this proceeding.67Respondent contends that Madden was discharged solely because she failed to meether production quotaThe merits of this defense will be hereafterdiscussed. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)May 30 to 31As above stated,Byrd had told employees West, Bell, Chavers,and Jones onMay 25 that they had a job at the plant, but that he regarded it unsafe for themto work because the women in the plant were upset. The four employees abovementioned each called Byrd on the morning of May 30 and asked whether theymight return to work. Byrd stated that he wished to discuss the matter with counsel,and that they should call him that evening. In the evening Byrd asked that theycall him back about 8.30 the following morning to give him an opportunity to talkto the "Union officials and to the supervisors of the plant."The following morningByrd told the four to report to his office at 9 a in., if they wanted to work. Theyreported as directed.In the meanwhile, earlier on the morning of May 30, Byrdposted on the bulletin board a further notice reading as follows:TO ALLEMPLOYEES:This is to refresh your memory of a previous notice posted on the bulletinboard and to advise you that under no conditions are we to have any violencein the plant on the company property.When the four employees met with Byrd in the latter's office, Byrd stated,in sub-stance, that in accordance with the advice of his counsel he would put Jones andChavers back to work at their old jobs, but West and Bell would be assigned tooperate sewing machines,instead of to their former jobs as service girls, becausethiswould reduce their contact with other employees;thatWest and Bell would begiven a training period and paid at their old rates during the training period.Byrdalso stated that he wanted no discussion of unions in the plant,and that he hadtalked with the officials of United and posted the notice that morning so that thewomen would not bother them and there would be no trouble in the plant.Westand Bell protested being assigned to sewing machines.Byrd maintained that thiswas the only job he had for them,and if they refused it,they would be terminatingthemselves.While West and Bell were considering the ultimatum given them, Byrdcalled in Cutting Room Foreman Eskridge and directed the latter to put Jones andChavers to work.As Eskridge,Jones, and Chavers entered the sewing departmentfrom Byrd's office,some of the employees left their work and began surroundingJones and Chavers.Eskridge started back to Byrd's office,and Jones and Chaverstried to follow him, but the women forced them through the door leading into thelobby.Approximately 25 women participated in this conduct;specifically,MaryAlice Braddick,Ester Fauqua,Ann Wilson,and Ester Cramer.Mary Alice Braddicktold Jones and Chavers that they were not going to work in the plant and shovedChavers through the door, while Ester Cramer pushed Jones into the lobby.Atthe lobby door Mary Alice Braddick stated, "We told you to get out and stay outthe other day and we meant it and we don't want to see you get hurt." 54 In themeantime Eskridge opened the door to Byrd's office and exclaimed,"Byrd, theyare running Kate [Jones]and Kathleen[Chavers] out again and Mary AliceBraddick started every darn bit of it."Byrd replied,"Jack, I want to talk to you."At this point West and Bell,who had remained in Byrd's office to discuss theirassignment to sewing machines,prepared to leave, but the women who had forcedJones and Chavers from the plant were milling about in the lobby.West askedByrd if he could not get the women back in the plant so that she and Bell couldleave.Byrd went into the lobby and spoke to the group who then returned to theirwork.West,Bell, Jones, and Chavers then left the plant.The incident took about5 minutes or less.(3)The events during JuneUnder date of June 4, West and Bell wrote virtually identical letters to Byrd,telling him that they were still interested in returning to work as service girls; thatthe sewing machine jobs Byrd had offered them on May 31 were not the jobs theyhad on May 23, when they were initially forced out of the plant;and that theoperation of a sewing machine was work which they had never done and would notknow how to do. The letters then asked that Byrd advise when they might comeback to their job and if he will offer them protection on that job.The same dayJones and Chavers also wrote Byrd.They stated that they had returned to workon May 31 as Byrd had directed,but that he stood by and permitted the employeesto force them out; that they wished to return to work;and asked that Byrd advise61 At the time of the May 23 and 31 incidents,Mary Alice Braddick was an operator inthe sewing room. In June she was promoted to a floorlady.Her husband,Frank Braddick,who participated in the events of May 23,was then employed as a spreader and was byJuly10 promoted to cutter. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND117them when they might do so and whether he would give them protection on their'jobs.Byrd replied to these letters under date of June 25, writing identical letterstoWest and Bell, and a somewhat different, but identical, letter to Jones andChavers.55To West and Bell, Byrd wrote that the Company was chiefly concernedwith the safety and protection of its employees and the maintenance of production,and for that reason it had promulgated rules designed to maintain harmoniousrelationship in the plant; that they (Bell and West) had "intentionally and wilfully[sic] provoked" the demonstrations which had been directed against them, and thatif they wished to work in the plant, they would have "to avoid the inciting of anyfurther demonstrations," and otheriwse conform to the rules promulgated by theCompany "to insure protection and safety, that with this in mind West and Bell hadbeen reassigned to a position which the Company believed to be "less likely to resultin serious injury to you and our other employees." 56The letters concluded with thestatements that if West and Bell desired to return to work, they should contact Byrdso that the necessary arrangements could be made.Byrd's letters to Jones andChavers were to the same effect as those to West and Bell, except that no referencewas made to their reassignment to other jobs.On June 28, West, Bell, Jones, and Chavers went in a group to Byrd's office.Each handed Byrd a substantially identical letter, and Byrd read aloud to the group,the one from West.These letters stated, in substance, that pursuant to Byrd's letterof June 25, the author was accepting Byrd's offer to permit her to return to work,but that in doing so she did not agree that she had broken any company rule orengaged in any conduct that would warrant her being forced off her job by the otheremployees and supervisors; and that in returning to work she was not giving up herright to engage in legitimate union activity on behalf of ILG on company property.57After reading West's letter, Byrd inquired of the group what they meant by "legiti-mate" union activityOne of the women replied that this did not mean duringworking hours, and Byrd said that he would not have them talking about ILG atanytime on company property,58 and again accused them of inciting their evictionfrom the plant.Byrd also told the group that he had talked with the officers ofUnited and the plant supervisors, had posted notices in the plant that violence wouldnot be tolerated, and that if they wished to return to work they could do so, butthat he would suggest that they not talk about it as that would only give the employeesin the plant time to plan some action against them. It was then agreed that in viewof the impending closing of the plant for vacation during the first week of July, thatthe four women would return for work on July 9.59(4) July 9 to 11On the morning of July 9, employees West, Bell, Jones, and Chavers reported forwork, pursuant to the arrangements made with Byrd during their discussion onJune 28.Byrd again told the group that their jobs were there for them, but thatthey must not talk about the Union; that he had talked to the officers of United andto the supervisors in the plant, and had also posted the notices on the bulletin board;that he had told the floorladies these women were coming back to work, and thathe wanted them to see that there was no trouble; and that in his view, if thefour women would tend to their business and ignore the others, nothing wouldhappen.Byrd then took the women into the plant and directed that they be putto work.Chavers and Jones were assigned to work in the cutting room under thesupervision of Eskridge;West was assigned to operate a sewing machine in thesectionheaded by Floorlady Clara Smith; and Bell wasassignedto operate a button-hole machine in the section headed by Mary Alice Braddick who had by then beenpromoted to floorlady.No incidents occurred during the remainder of the day,July 9, or on July 10.The following day, July 11, shortly before 10 a.m., employeeEvidelle Turner, who is vice president of Respondent Local 422, was observedtalking to employee Louise Lundi.About10 minuteslater Louise West overheardeaWhy Byrd took so long to reply to the letters of June 4 is not explained51The letters also advised that West and Bell would be retrained for their new assign-ment and would suffer no loss of pay by reason thereof57 The letters from West and Bell stated, in addition to the above, that they were accept-ing the reassignment to a sewing machine job,but that in doing so they were not givingup their rights to their old jobs as service girlse5The women protested that Jones,International representative of United,solicitedmembership on behalf of her union during working hours. Byrd said he had no knowledgeof this, and that if she was doing it she would be caught.59None of the testimony given by the four women above referred to, with respect to thediscussion on June 28,was denied by Byrd. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployeeLinda Henry tell Floorlady Clara Smithand Service Girl Jane Sneadthatplans were in progressto forcethe four womenout of theplant again.Floor-lady Smith thensaid,"Come on Jane, let's." but Louise West did not hear theremainder of the statement.Shortly thereafter, while LouiseWest was bent overher machineworking, someonepulled hershouldersbackand said,"All right Louise,let's go."West looked up and saw some 15 to 20 women around her,includingemployeeLouise Lundi.West took herpersonal belongings and left the plant 60At a later date, apparently several weeks, West talked to Byrd aboutunemploymentcompensation.Byrd assured West thatshe stillhad her job, but said that sheshould lay off for awhile and he would call her. She has heard nothing further fromByrd.After getting Louise West to leave the plant, the group headed by employee Lundiwent to where Ruth Bell was working, turned her chair around, and Lundi said,"Come on Ruth."Bell startedfor the door, but Lundi told her to go to the cuttingroom where KateJones andKathleen Chavers were working.Bellwent to thecutting roomas directed, with Lundi and her group following behind Bell.Whenthe group reached the area where Jones and Chavers were working, Lundi toldBell, Jones, andChavers, "We told you the last time to get out and stay out andwe mean itthis time."Floorladies Clara Smith and Mary Alice Braddick observedthisincidentbut tookno actionto stop it.After Lundi had directed the threewomen to leave the plant, Cutting Room Foreman Eskridge approached and in-quired, "What's going on."After being told that Lundi and her group had di-rected the three women to leave the plant, Eskridge told Bell, Jones, and Chaversto come to Byrd's office with him. In the office Eskridge told Byrd that Bell,Jones, andChavers were at work and had not "done anything to cause the dif-ficulty."Byrd replied, "I know they weren't causing any trouble," and asked forsome namesof those who were in the group that asked the three women to leave theplant.He was given and made a note of the names of Louise Lundi, Mary EthelBridges,Eva Mae Simmons, Eula Frazier, Ollie Cooper, and Kathleen Palmer.The women then asked Byrd what he wanted them to do, and were told to go home,that he would call them when he thought it advisable for them to return to work.They then left the plant.Thereafter,Kate Jones called Byrd severaltimes andasked when she might return to work. Byrd assured Jones she still had her job,but that it was best that she not come back to work right then.Jonesfinally gaveup and stopped calling.Neither Bellnor Chavers have heard further from Byrd.(5) July 27 to August 6On Friday, July 27, employee Carolyn Grey, was told by a fellow employee thatshe was wantedin the restroom.Going there Grey found employees Bessie West,Ann Wilson,BettyJo Hammac,Louise Lundi, and Helen Taylor81Lundi, asspokesman for the group, told Grey theyhad informationthat she, Grey, had signedan ILG card, and that Grey could not come to work Mondayunless sheturned thatcardin tothe group so they could give it to Byrd.Lundi added, "We've run sixout andwe'll runyou out too" and "we've going to get rid of all of you."Greyreported for work the following Monday, July 30, and was promptly asked byLundi and her fellowemployee,Ann Wilson, if he had brought her ILG card in.Grey said she had not.Lundi then said, "You are not going to workhere unlessyou bring the card back," and asked Grey if she would leave voluntarily, or did shewish to be put out.Grey refused to leave. Lundi then told Wilson to stay with Greywhile she (Lundi) went to getsomemore of the girls, but then changed her mind,saying, "Let us give her a little while and then if she does not leave, we will puther out."A short time later Grey reported to Floorlady Johns what Lundi andWilson had said to her, and asked Johns if shewas goingto let the girls run her(Grey) out of the plant. Johns replied that she had nothing to do with it.LaterthatmorningByrd came to Grey's work area and told her that Floorlady Johnshad reported to him what Grey had told Johns about being put out of the plant.Grey told Byrd that Lundi and Ann Wilson were the ones who threatened to puther out.Byrd assured Grey that she would not be put out, that he had warned theemployees about such conduct, and if any employees attempted it, he or she wouldbe discharged 6260West made no effort to see Byrd at this time because she thought the other threewomen were still working and did not want to cause any commotion which might interferewith them.61Helen Taylor was at the time a trustee of Respondent Local 422.62 Johns was not called as a witness and Byrd did not deny the aforementioned state-ments attributed to him by Grey. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND119On Fridaymorning,August 3, employees Carolyn Grey, Orette McCall, DorisOdum, and Ruth Johnson reported for work wearing ILG pins 63 Between 9 and 10a.m. these womenwere called to Byrd's office. In addition to Byrd and thesewomen,the Company's counsel,C. Y. Stelzenmueller, Esq., was present.A taperecorder was, with the full knowledge of the women, in operation to record theconversation which followed.64 In substance, Byrd referred to the pins the womenwere wearing, and stated that on prioroccasionsthe wearing of such pins "has re-sulted in violence" [emphasissupplied]; that while ordinarily employees have theright to wear a union pin inthe plant, when doing so "would result in violence,trouble, disruption of production and possible injury to people," the wearing of suchpins canproperly be prohibited; that he had received reports that morning that theseemployees would be thrown out of the plant if they continued to wear the ILGpins, addingthat "we haveno means ofpreventing or controlling [such conduct]."Byrd then stated that if these women wished to return to work, they would haveto take the pins off, and if they would not do that, they would be on layoff untilsuch time as they were willing to work without the pins, or the sentiment in theplanthad subsided to the point where the pins could be worn without danger ofviolence ordisruption of work; and, if they removed the pins and returned to work,and put them back on while at work, they would be discharged. Following thisstatementby Byrd there was considerable discussion between the women, on the onehand, and Byrd and his counsel, on the other. In the main the women expressed thedesire to wear the pins and contended they should have the right to do so if theywished.Byrd contended that wearing of the pins might lead to difficulties to theextent of affecting the safety of these employees.During the discussion there wasat times reference to the other occasions when employees were evicted from the plant.At one point Byrd was asked if he was going to give these women the same kindof protection he gave Estes and the other women when they were thrown out ofthe plant.Byrd maintained this wasmass actionby some 250 people and thathe could not fire that many people to protect 4 or 5.He admitted that he knew ofthe threat to evict Carolyn Grey from the plant, and that he "stopped that immedi-ately."The women disputed Byrd's statement that the whole plant was behind theevictions; one of them saying there were just a few that were causing the trouble andif the Company would fire them the problem would be solved, reminding Byrd thathe had stated that he would fire those who threw out any employee. Companycounselreplied to this by stating that when the Company needed advice from heron how to run the plant, they would ask her for it; but that she should not anticipatebeing asked, and that the Company could not fire 250 people.One of the womenasked if they went back to work without the pins, as Byrd asked, would the Com-pany see that nothing happened to them.The answer was, "We can't guaranteeyou anything.All we can do is do what is reasonable to try to keep people calmeddown and keep any trouble from happening " Finally thewomenasked for anopportunity to discuss the matter among themselves, and were permitted to do so.Following this they informed Byrd that they would not remove the pins that dayand wouldgo home, but that they might return to work the following Monday ifthey decided to work without wearing the ILGpins.The women then left theplant.The following Monday, August 6, Carolyn Grey, Orette McCall, Doris Odum,and Ruth Johnson wentin a groupto Byrd's office and told him they wished to goto work. Byrd said they could do so if they didn't wear the ILG pins. Each ofthe women assured Byrd that she was not wearing the pin, and did not have sucha pin in her possession.Byrd cautioned them that if they wore such a pin in theplant they would be terminated.Byrd also said that he would talk to the floor-ladies and that they would do all they could to protect the women.Each onethen reported to her workstation.None of them wore an ILG pin in the plantduring the remainder of that day. Shortly after 1 p.m., when the lunch hour ended,a group of employees cut off their machines and went to the laundry section of63A fifth employee, Sally Cain, also wore such a pin to work that day, and was presentduring the discussion hereafter referred to.However, she had previously given noticethat August 3 would be her last day of work and was not present during the events ofAugust 6, hereafter related.Sally Cain did not testify.Accordingly, no findings will bemade with respect to here4The employees testified that a typewritten transcript from the tape, which is in evi-dence, was a substantially accurate rfsum6 of what was said in Byrd's office on the morn-ing of August 3. 120DECISIONSOF, NATIONALLABOR RELATIONS BOARDthe plant.After being in the laundry for a few minutes they divided up into groups,one group going to the place where Grey, McCall, Odum, and Johnson, severally,were workingGrey, McCall, Odum, and Johnson were told, "Let's go," and weremarched toward the door where the several groups met.When the four womenattempted to go through the door leading into Byrd's office, someone in the groupbehind them said, "Not in there, out the front door."Among those participating inthis activity were: Louise Lundi, Eunice Weaver, Ann Wilson, Mary Ethel Bridges,and Bessie West.As the four women were being marched out of the plant Floor-ladies LaVerne Gandy, Clara Smith, and Gladys Bodiford were observed standingnear an office door "snickering."None of the floorladies made any effort to stopthe activity then in progressReaching Byrd's office, and after his return from lunch, the four women told Byrdof their eviction from the plantMcCall in particular stated that Louise Lundi wasone who had "run her out " Byrd told the four women that their presence in theplant is what was causing the disturbance; and that the other women were upsetand had lost 15 minutes of work and would spend the rest of the day talking about it,allof which was costing the Company money. The women protested that theyhad not worn union pins, and asked Byrd if he couldn't do something to require theother employees to let them work. Byrd replied ". . . when 300 people get together,there [isn't] anything [I can] do about it," that he could not fire 300 people forthem, and that for their own protection they should stay home until the situation inthe plant would permit their return to work, and that he would notify them when tocome back.Ruth Johnson called Byrd early in November and asked when shemight return to work. Byrd said he had no idea. The others did not call nor havethey heard anything from Byrd.b.The Company's case re events of May 23 to August 6The Company's version of these events is presented by the testimony of sevenemployees 65 who, to a greater or lesser degree, admit their participation in thefour incidents when employees were ejected from the plant, and the -testimony of Byrd.(1)Employees' testimonyAside from Mary Bridges and Mary Lambeth, whose testimony will be hereafterdiscussed, the employee witnesses testified substantially to the same effect.Insubstance, they said that the constant rumors about the plant that Judy Bond was a"run away shop" and would have to move back to New York or give displacedNew York employees the jobs in the Brewton plant, gave them great concern aboutthe stability of their jobs; that this affected their ability to work and their earningsbecause they were paid on a production basis; that anyone working in the Brewtonplant who joined ILG or displayed ILG insignia was in effect working to take theirjobs away; and for that reason they participated in one or more of the incidentsrelated above.They testified further that none of these incidents were in any wayplanned but happened spontaneously; that there was no leader; just mass action inwhich the "entire plant" participated.When asked whether the "entire plant" meantthat the floorladies and the officers of Respondent Local (all of whom are employedat the Judy Bond plant), participated in the conduct involved, these witnesses deniedthat such was the case and said that no floorlady, union officer, or shop steward wasanywhere in sight, or in any way participated in ejecting employees from the plant.They admitted, however, that the supervisors must have known what was going on;as Ann Wilson put it "they were in the plant working with us." They denied thatany representative of Respondent International knew of, counseled or advised, orwas present when these incidents occurred.66While all these employees admittedtheir participation in the conduct involved to some extent, Ann Wilson admittednot only that she actively participated in each of the four incidents when employeeswere evicted from the plant, but also that after each incident she reported to Byrd65 The seven employees were Grace Boozer, Ann Wilson, Mary Alice Braddick, LouiseLundi, Rav Arnett, Mary Bridges, and Mary Lambeth. The last mentioned is presidentof Respondent Local 422CO These witnesses testified, as did International Representative Jones, that at unionmeetings after the event, someone would refer to the fact that employees had been ejectedfrom the plant, and that Jones would reprimand them for such conduct ; tell them that itwas unlawful and that they must not do it; and that the Union would not protect them ifthey got into trouble as a result of it. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND121that she had done S0.67All of the employee witnesses, except Ann Wilson, testifiedthat neither Byrd, Eskridge, Williams, or any floorlady asked them what they knewabout the incidents when employees were ejected from the plant, nor were theyreprimanded in any way for leaving their work stations to take part in the incidentsreferred to.The testimony of Mary Lambeth is treated separately because, as president ofRespondent Local 422, her conduct has considerable bearing on the responsibilityof Local 422 for the conduct involved. She testified that shortly after lunch onMay 23, she heard a commotion in the cutting department and stood up to see whatwas happening; that being unable to see, she walked to the edge of the crowd, whichshe estimated at 200 to 300 people, that someone said, "Here is another one-let herthrough," and that Kathleen Chavers went by and out the door; and that she(Lambeth) said nothing.With respect to the incident of May 31, Lambeth testifiedthat it happened while she was on her morning break; but that she saw a groupescorting employees out; that she did not know who was in the group. Lambethtestified that she was on vacation during the week of July 9, and hence did notobserve that incident.68As to the August 6 incident, Lambeth testified that whenshe reported for work the morning of August 3, Floorlady Gandy told her, insubstance, that some employees were going to wear pins in the plant that morning,that trouble was brewing, and that if she had any influence over the women, this wasthe time to use it; that there was such turmoil and confusion in the plant that shewas afraid there would be a riot; that she, Evidelle Turner, and Jessie Mae Wilson 69met with Byrd and told the latter that she was concerned about the safety of thegirlsthat wore pins in the plant, and asked that he do somehing to calm the peopledown; that Byrd asked if the people would calm down if the girls did not havepins on,and that she (Lambeth) said she hoped they would; that the group wear-ing the pins were then called to Byrd's office, did not return to work that day, butdid return on August 6, when they were ejected from the plant. Lambeth furthertestified that she had no part in ejecting the employees from the plant on thatoccasion,but remained at her machine until the group had gathered in front ofByrd's office, when she walked to the edge of the crowd to see what was happening,and remained until Byrd came out and asked everyone to resume work. Lambethtestified that neither Byrd, Eskridge,Williams, or any floorlady ever reprimandedher for being away from her work station, or asked her what she knew about anyof the incidents when employees were put out of the plant. Lambeth admitted thatneither she nor any of the officers of the Local made any effort to ascertain whowas responsible for, or participated in, the aforementioned incidents, or to see thatmembers of the Local did not participate in such conduct. In fact, when askedif any officers of the Local were in the group that put the employees out, Lambethanswered, "I really don't know. I don't guess they were.They weren't supposedto be."The testimony of Mary Bridges is treated separately because it throws considerablelight on the contention that the evictions from the plant were spontaneous.Bridgestestified that during the morning of May 23, the employees were going to the rest-room in large numbers and staying longer than usual, and that she also went "tosee what it was all about"; in the restroom she found at least 30 employees, includ-ing amongothersOllieCooper, Ester Cramer, Kathleen Palmer, Ann Wilson,Louise Lundi,BessieWest, and Mary Taylor; 70 the discussion in the restroom wasthat Estes had worn an ILG pin into the plant that morning, and had been calledto Byrd's office, but permitted to return to work, and "why not get rid of him andget rid of all that had anything to do with it"; that she left the plant at noon forlunch, reurning about 12.45, and observed groups of 15 to 20 employees aboutthe plant: she joined 1 group asking, "What's going on?" and was told, "We aretired of the way things are going" and "we are ready to pitch them out on theirears, how about you," and that she replied, "I'm ready"; and that just after resum-ing work at 1 p.m., they put Estes and the four women out of the plant.With61According to Ann Wilson she thought it necessary to report this to Byrd because hehad told her from time to time that she would be terminated if she engaged in such con-duct.She felt, however, that she had no greater responsibility for the conduct than therest of the employees,and that Byrd could not discharge her without discharging theentire work force.°° Lambeth's seniority entitles her to 2 weeks' vacation;the week of July 2, when theplant closed down, and also the week of July 9.0 Turner is vice president and Wilson is shop steward of Respondent Local 422.70 It will be recalled that these are the names principally mentioned by the evictedemployees as the persons who participated in that conduct. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the August 6 incident,71 Bridges testified that on that morning the rest-room was again a busy place, with employees going there in larger numbers, andmore often than usual, and the floorladies went there frequently to urge employeesnot to spend so much time away from their work; that when she went to therestroom there were 25 to 30 employees present and they discussed the fact that thefour women who had worn pins the preceding Friday were back at work, that theydid not know why they were permitted to come back, that "we didn't want themback in there"; and that later "we just put them out." Bridges further testifiedthat (1) during each of the four incidents when employees were put out of the plant,she left her work and participated in that conduct, but that she was never reprimandedby Byrd or any other supervisor for leaving her work or for participating in puttingemployees out; (2) she was never asked by Byrd, Eskridge, Williams, or anyfloorlady what part she played in evicting the employees from the plant or whatinformation she had on that subject; and (3) no officer of United ever discussedthose events with her.(2) Testimony of Plant Manager Byrd re ejections from the plantByrd testified that just prior to the events of May 23, the rumors and gossip inthe plant reached their height and production fell to about 40 percent of normal.He regarded the situationas sodesperate that on May 18 he called Vice PresidentRothenberg and asked him to come to Brewton and give the matter his personalattention; 72 that as a part of his efforts to maintain discipline and production, andto prevent possible injury to employees, he posted the May 22 notice, prohibitingorganizational activity of any kind or at any time on company property. Byrdattributed the several incidents when employees were ejected from the plant on thealleged fact that the majority of the employees look upon ILG as an organizationwhich was trying to take their work away, and that by the wearing of pins and otheractivities the employees who were ejected from the plant provoked the remainderof the employees into the spontaneous action which they took.Byrd testified thathe made a thorough investigation of each of the four incidents,73 and was neverable to fix responsibility for the conduct of any individual or group of individuals,and for thatreasontook no disciplinary action against any employee, other thana group reprimand to the plant as a whole.7471 Regarding the May 31 incident Bridges testified that when Eskridge was called to theoffice and attempted to return to the work area with Jones and Chavers, the employeesforced them to follow Eskridge back into Byrd's office, and that on July 11 the employeescongregated in the laundry and then went through the plant rounding up thefour em-ployees they wanted to, and did put out of the plant. She also testified that after forcingthe employees toward the door on July 11, Eskridge approached her and asked, "What doyou want" ; and that she replied, "Nothing "72 Rothenberg testified that pursuant to this call he went to Brewton, arriving on May 19,and that he conferred with Byrd from time to time until the afternoon of May 21, when heleft Brewton, returning late on May 22 ; made the speech to the employees during the morn-ing of May 23 ; and then left for New York. Rothenberg further testified that during hisconferences with Byrd, the latter explained to him all the problems in the plant.Byrd'stestimony that production in the plant was substantially reduced is, of course, in conflictwith Rothenberg's own statement made to the employees In his speech on May 23, that hewas "pleased . . . with the progress you have made.Both yourproduction and qualitylevels have shown steady increases"[Emphasis supplied]Moreover,during the courseof the hearing I called to the attention of counsel for the Respondent Company that if hewas relying on the fact of low production, the production records, which admittedly werein the Company's possession, were most relevant to that issue, and that certain inferencesadverse to the Company might be drawn from the failure to produce themCounsel re-plied that he was well aware of risks involvedThe records were not produced.73Byrd testified that his investigation included interrogation of a number of employees,including specifically Mary Alice Braddick, Louise Lundi, Ray Arnett, Mary Bridges, andMary Lambeth, in an effort to ascertain what part they played, and what informationthey had, with regard to these incidents.As I have pointed outsupra,each of theseemployees testified that neither Byrd nor any other supervisoreverspoke to them onthat subject.74According to Byrd, the reprimand took the form of telling the employees that theyshould not put people out of the plant; that they were simply hurting the Company byinviting the filing of additional charges. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND123c.Credibilityresolutionsand factualconclusionsMy careful review of the testimony given by Byrd and the employeewitnessescalled by Respondent Company, considered in the light of their demeanor whiletestifying, and particularly the fact that Byrd on several occasions shifted from oneposition to another when he apparently felt to do so would promote the end resulthe desired to achieve, compel me to conclude that I should not credit their testimonyexcept in those instances where (1) the particular fact is not in dispute; (2) theirtestimonyis inthe nature of an admission against interest; or (3) they are cor-roborated by evidence which I find credible. Indeed the demeanor of these witnesseswhile testifying convinces me not only that their testimony is untrue but that inmany respects the true facts are the opposite of the testimony they gave 75Thetestimony of the employee witnesses called by Respondent Company to the effectthat the "entire plant" consisting of some 250 to 300 employees, without any priorplan or understanding, "spontaneously" selected and put out of the plant onlythose people who had affiliated themselves with ILG, is simply incredible.76Andwhen, on cross-examination, it was pointed out to some of these witnesses that theirphrase "entire plant" would include the floorladies and officers of the Local, thespeed with which they hastened to add that the floorladies and union officers werenot present and did not participate, was most illuminating.What became of thefloorladies and union officers, while the employees were being put out of the plant,was never satisfactorily explained by these witnesses. It is, of course, explained bythe testimony of witnesses for the General Counsel that at least some floorladiespurposely absented themselves and watched the events from Williams' office.Byrd's testimony and his performance on the witness stand is even more incrediblethan that of the employeewitnessesabove referred to. Just a fewexamples willsuffice to demonstrate.1.Byrd maintained that after each of the incidents he made a thoroughinvesti-gation,but was never able to fix responsibility for the conduct of any employeegroup of employees.A portion of the cross-examination on thispoint was asfollows:Q. (By GENERAL COUNSEL.)After May 31st, did Ann Wilson ever tell youshe was involved inthese instances?A. No, sir.Q. And you are positive of that?A. Yes, sir.TRIAL EXAMINER: Mr. Byrd, Ann Wilson testified here that she participatedin allfour of these instances of ejecting employees from the plant and that ineach instance, she told you she had done so.Do you deny that?A. I don't recall.TRIAL EXAMINER: Do you recall that it happened?A. I talked to Ann Wilsonon severaloccasions,Mr. Examiner,but I don'trecallAnn Wilson telling me-volunteering the information that she had par-ticipated in them.TRIAL EXAMINER: Do you deny that she told you that?A. I don't deny it. It is possible that she did.75 Judge Learned Hand, speaking for the Second Circuit InDyer v. MacDougall,201F 2d 265, 269, in commenting on the right of a trier of fact to believe the opposite ofwhat an uncredited witness has testified to, stated :It is true that the carriage, behavior, bearing, manner and appearance of a wit-ness-in short his "demeanor"-Is a part of the evidence. The words used are by nomeans all that we rely on in making up our minds about the truth of a question thatarises in our ordinary affairs, and it is abundantly settled that a jury is as little con-fined to them as we areThey may, and indeed they should, take into considerationthe whole nexus of sense impressions which they get from a witnessThis we haveagain and again declared . . .Moreover, such evidence may satisfy the tribunal,not only thatthe witness'testimonyis not true,but that the truth is theoppositeof his story;for the denial of one, who has a motive to deny, may be uttered withsuch hesitation, discomfort, arrogance or defiance, as to give assurance that he Isfabricating, and that, if he is, there Is no alternative but to assume the truth of whathe denies[Emphasis supplied 1To the same effect see:N.L R B. v. Dinion Coil Company, Inc.,201 F. 2d 484 (C A 2) ;N.LR.B. v. Howell Chevrolet Company,204 F. 2d 79 (CA. 9), affd on other grounds346 U.S. 482.POMary Bridges, of course, admitted that at least the May 23 and August 6 Incidentswere discussedand planned in the restroom.To thatextent I credit her testimony. 124DECISIONS OF NAIIONAL LABOR RELATIONS BOARDAt a later point in his cross-examination, Byrd answered:TRIAL EXAMINER: Did you find any-during the course of your investigation,did you find or ascertain any one individual who participated in this?A. I said earlier that Frank Braddick and Ann Wilson.TRIAL. EXAMINER. Admitted their participation?A. That they were in on it.2.After admitting that at least some employees had told him of their participationin putting employees out of the plant, Byrd took the position that it still requiredinvestigation on his part to determine whether there had in fact been such participationby that employee, because some people like to make martyrs of themselves anddisciplinary actionwould be warranted only if he could prove such conduct.Presumably, he meant that he wanted proof independent of the employee's admission.3.Regarding the May 31 incident, Byid sought to avoid the impact of the state-ment by Cutting Room Foreman Jack Eskridge, to the effect that Mary AliceBraddick was responsible for that incident, by saying that he had investigated theincident "and found out from some other people that there was a possibility thatJack had made an error " To ascertain to whom Byrd had talked in the course ofthe investigation which led him to believe that "there was a possibility that Jackhad made an error," the cross-examination went thus:Q. You didn't believe what he [Eskridge] told you'A. I didn't say what I believed. I said I investigated it.Q.Who did you ask about it'A. Several people.Q.Who?A. I don't recall the names.When you have 2-300 people, it's hard toremember.Q. You don't recall anybody you talked to specifically?A. I talked to LaVerne Gandy, a floorlady that was in that particular area.Q.What did she tell you?A. She told me that I believe she was out of the plant taking some peas homeor something.Q. She didn't even see it then?A. That's right. So I asked some of the operators.Q. You asked some of the operators.Did you ask any more floorladies?A. Yes.Q.Who did you ask?A. I asked Clara Smith, Jewel Johns.Q.What did they tell you?A. They said it happened so quick, that they didn't know anything wasgoing on.Q. They told you they didn't see it; is that right?A. They didn't see it.77r'In this regard I find it particularly significant that the Respondent Company did notcallEskridge as a witness nor explain its failure to do so.Under these circumstances itis a permissible inference, and I so infer, that had Eskridge been called as a witness histestimony would not have supported the testimony of Byrd or the position of RespondentCompany.Halliday v United States,315 U.S. 94, 99 ;Interstate Circuit v United States,306 U.S. 208, 225-226;NLRB. v. Reed & Prince Manufacturing Company,130 P. 2d765, 768 (C.A 1). Apparently to avoid the impact of this rule, Respondent Companyasserts In its brief that Eskridge was not in its employ at the time of the bearing. I findno support in the record for this statementBut assuming that statement to be a fact,there is nothing to show that Eskridge's attendance could not have been secured througha subpena.The same inference I draw with respect to the failure of Respondent Companyto call Eskridge, I also draw with respect to its failure to call as witnesses FloorladiesGandy, Johns, Smith, and Cain, and its 'failure to examine Foreman Williams, who wascalled as a witness, regarding the ejection of employees from the plant. The record showsthatWilliams is rarely away from the plant for any appreciable time, and that the in-cidents of July 11 and August 6 took place, at least in part, In the sewing department overwhich he has supervisionMoreover, as about two-thirds of the employees work in thesewing department, and if as Respondent Company contends virtually the entire planttook part in the several incidents, those events, some of which lasted as long as 15 minutes,could hardly have escaped Williams' knowledgeUnder the circumstances, the burdenwas on Respondent Company to examine Williams with respect to these incidents, or atleast to establish that he had no information on the subject. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND1254.Also on cross-examination, Byrd's attention was called to the rules he hadposted which prohibited violence, and he was asked whether he regarded the incidentwhen the pins were removed from Fay Madden's dress, and the four instances whenemployees were ejected from the plant, as constituting violence, or in any wayviolative of the aforesaid rules.Byrd at first answered, in substance, that as he hadno proof that bodily injury was inflicted, he did not regard those incidents as involv-ing violence, and that there was, therefore, no violation of his rules against suchconduct.When it was pointed out to Byrd that in his discussion with the fouremployees on August 3,711 he had stated that on prior occasions the meaning of theILG pins "has resulted in violence," his explanation was that he had perhaps "usedthe wrong word or English," and that while there had been disturbances, there hadbeen no violence.Sometime later in the cross-examination, Byrd informed me thathe had improperly answered some questions and asked for permission to make acorrection,which permission was granted.Byrd then stated that he had notthoroughly understood the questions regarding violence; that he thought the instanceswhen employees were put out of the plant did constitute violence, but that those whowere ejected intentionally instigated the violence and were responsible for it.Thisposition is, of course, inconsistent with his position at the time of the events.Byrddoes not claim that in his conversation with employees West, Bell, Jones, andChavers on May 23, 25, and 31, that he accused these employees of instigating orhaving any responsibility for the events referred to.He took no action againstBell,West, Chavers, and Jones, and discharged Estes and Madden on May 25, notbecause they instigated violence in the plant but, according to Byrd, solely because,in the case of Madden, she failed to make production, and, in the case of Estes,because he had violated the "no-solicitation" rule by wearing an ILG pin back intothe plant.Moreover, after the incident of July 11, when Eskridge brought Bell,Jones, and Chavers to Byrd's office and stated that those employees had not "doneanything to cause the difficulty," Byrd replied, "I know they weren't causing anytrouble."Byrd did not deny the statement so attributed to him.79The credibility resolutions as above set forth lead me to the following factualconclusions, and I so find:1.While there was, beyond doubt, considerable discussion among the employeesin the plant concerning the appearance of ILG on the scene, and the probable effectthereof on their future employment, I conclude on the basis of (1) Rothenberg'sspeech; (2) the failure-indeed the refusal-of Respondent Company to produceitsproduction records after being told that an adverse inference might be drawntherefrom; and (3) my views with respect to credibility of Byrd and the employeewitnesses called by Respondent Company, that the discussion among the employeeshad no substantial effect on production.2.That the amended "no-solicitation" vile posted by Byrd on May 22, whichprohibited all union activity on the Company's property at any time, was notpromulgated to maintaining production and good order in the plant, but with theintent and purpose of interfering with the rights of the employees who had electedto do so, to engage in organizational activity on behalf of ILG.A substantial por-tion of the interrogation by Byrd and other supervisors of Respondent Company, setforth above, occurred shortly before this notice was posted, and 9 of the 10 employeesinvolved signed ILG cards between May 7 and 21. It would appear to be morethan a coincidence that most of those employees were interrogated very shortly afterthey signed an ILG card.3.Byrd made no adequate effort to ascertain the identity of the participants inthe events of May 23 and 31, July 11, and August 6, or to impose disciplinarymeasures reasonably calculated to preclude the recurrence of such conduct.Evenwhen Byrd saw Fay Madden and Ann Wilson, as he put it, "squared off for a fight,"all his action was directed solely to Madden and not against Ann Wilson, notwith-standing his posted rule that both participants would be punished for such conduct 80Also, notwithstanding Eskridge's immediate and spontaneous report to Byrd thatMary Alice Braddick was responsible for the incident of May 31, he (Byrd) took no78This discussion was tape recorded and a transcript thereof was received as an exhibit76Byrd's letters of June 25 to West, Bell, Jones, and Chavers, written in response totheir letters to him, dated June 4, do charge that "the demonstrations in the plant againstyou were intentionally and wilfully [sic] provoked by you . . . ." The nearly 3 weekswhich Byrd took to reply to the employees' letters of June 4, and a comparison of Byrd'sletters with the notices which he prepared for posting in the plant, lead me to suspect thathe did not draft the self-serving letters of June 25.80 See footnote 24,supra,rule 3 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction againsther.81Byrd's explanation for his failureto take disciplinary actionagainstMary Alice Braddickwas, asdemonstrated by his testimony quoted above,that he had ascertained that Eskridge had probably made a mistake, was based oninformation he secured from people who he admitted, told him they saw nothing andknew nothing about what had happened.Even his claim that he talked to certainemployees in an effort to ascertain the identity of those who participated in puttingemployees out of the plant is denied by the employees who testified on that subject.From this I can only conclude that if Byrd did make such an investigation, it musthave been madein a mannerthat he could be certain that he would "hear no evil"and "see no evil."4.The four incidents when employees were put out of the plant, took part inthe presence of one or more of Respondents' supervisors, namely Eskridge, Williams,Turner, and Floorladies Johns, Gandy, Cain, Smith, and Braddick,82 and that noneof them took reasonable steps to prevent such activity, or to see that discipline wasimposed upon those who participatedin it.Particularly with respect to the incidentof August 6, when the women were going to the restroom in greater numbers andmore frequently than usual, and staying for longer periods of time, this action must,of necessity, have come to the attention of the Company's supervisors above referredto, and particularly the floorladies, who were admittedly going to the restroom fre-quently to "chase out" the women gathered there. In view of the prior incidents,and the fact that the four women who had worn ILG pins in the plant on August 3were back at work on August 6, the Company should have anticipated the pos-sibility of a repetition of the prior incidents, and should have taken some reasonablesteps to guard against it.Admittedly, no such steps were taken.5.The appearance of ILG on the scene brought an immediate reaction from bothRespondent International and Respondent Local 422, as has heretofore been noted,and that both meant to prevent ILG from gaining a foothold in the plant is self-evident.The statement by International Representative Johnson to the officers andstewards of the Local 422, as heretofore noted, that those employees who weregiving adherence to ILG were "a bunch of double crossers" and she would "beashamed to work with," admits of no other conclusion.6.The testimony of Mary Bridges concerning the discussions in the restroom withrespect to ejecting the ILG adherents from the plant, I credit. I do not credit hertestimony that whenever an official of Local 422 approached, these discussionsceased.I also discredit her testimony, as well as that of her fellow employees, tothe effect that responsible officials of Local 422 were nowhere to be seen when theILG adherents were ejected from the plant.The expression on their faces whenitwas pointed out to them that their statements that the "entire plant" participated inejecting the ILG adherents would include all supervisors and officials of the Local,and the speed with which they hastened to explain that they did not mean to includesupervisors and officials of the Local, convinces me that their testimony in that regardis not true.Moreover, considering the size of the work force in the plant and ofthe community in which it is located,83 as wellas the fact that entire membershipof Local 422 consisted of Judy Bond employees, it is inconceivable that the respon-sible representatives of Local 422 did not know of the discussions and plans to ejectthe ILG adherents from the plant as above set forth.Accordingly, I find as a factthat the responsible representatives of Respondent Local 422 did have knowledge ofthe plans for ejecting the ILG adherents from the plant, and that one or more ofsuch representatives was present and observed the execution of such plans.7.Although responsible officials of Respondent Local 422 were aware of theplans to eject employees from the plant, and one or more of such officials observedthe several incidents thereof when they occurred, as I have found, no official ofRespondent Local 422 told the employees that such conduct did not have the ap-proval of said Respondent; that they would not be supported by said Respondent ifthey engaged in such conduct; or that any disciplinary action would be taken againstthem by reason thereof.While there is some testimony to the contrary, I do notcredit it.siOn the contrary, the following month Mary Alice Braddick was made a floorlady, andher husband, Frank Braddick, who participated in ejecting Estes from the plant on May 23,had by July 9 been promoted to cutter62As Braddick did not become a floorlady until June, her participation in or observanceof the incidents of May 23 or May 31 could not be attributable to Respondent Companysolely on the basis of her supervisory status.a3Brewton and the adjoining town of East Brewton have a combined population ofapproximately 8,500See U S. Census, 1960 BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND127U. CONCLUSIONARYFINDINGSOn the basis of the above findings which are derived from the credited evidence,including the demeanor of the witnesses while testifying, I find and conclude thatRespondent Brewton Fashions, Inc., a Division of Judy Bond:1.Violated Section 8(a)(2) and (1) of the Act by extending recognition toRespondent Local 422, as the exclusive bargaining representative of the employeesat the Birmingham warehouse, at a time when Local 422 did not represent a majorityof said warehouse employees, and by coercing said employees to accept Local 422as their bargaining representative. In view of the approximately 200-mile distancebetween the two plants, and the total lack of interchange of employees between theplants, I find that Birmingham warehouse was not an accretion to the unit certifiedby the Board for the Brewton plant.2.Violated Section 8(a) (1) of the Act by:(a) Posting the notice prohibiting all organizational activity on the Company'sproperty at any time, and by threatening to discharge employees for talking about orsoliciting on behalf of ILG.As the notice and discharge threats were not limitedto the working area of the plant or to working hours, the notice as well as the threatswere unlawful.Reeves Broadcasting & Development Corporation (WHTN-TV),140 NLRB 466; 1. R.Simplot Company Food Processing Division,137 NLRB 1552;Floridan Hotel of Tampa, Inc.,137NLRB 1484;Stoddard-QuirkManufacturingCo.,138 NLRB 615;General Industries Electronics Company,138 NLRB 1371.Equally violative of the Act and for the reasons just stated, were Byrd's request ofEstes, made on May 23, that Estes remove his union pin, and the threat to dischargeEstes if he wore the pin in the plant, as well as Byrd's statement to Grey, McCall,Odum, and Johnson on August 3 that they could not work in the plant if they woreunion pins, and the threat made on August 6 to discharge them if they wore suchpins in the plant.(b) The conversations that Byrd and Eskridge had with employee Kate Jones,which were in effect interrogation of Jones regarding her activities on behalf of ILG.(c) Byrd's (1) interrogation of employee Bell with respect to her activity and theactivity and the activity of West and Jones on behalf of ILG; and (2) statementto Bell that he was training her to be a supervisor, and hoped she would not getinvolved, which was in effect an implied promise of benefit if Bell would cease heractivities on behalf of ILG.(d) Byrd's interrogation of Chavers with respect to her views about, and activitieson behalf of, ILG.(e)Eskridge's interrogation of Estes as to the latter's activity on behalf of ILG,as well as Byrd's statement to Estes that the latter could not bring a copy of "Justice"into the plant or even have it in his pocket.As Byrd's statement just referred wentbeyond the distribution of union literature in the work areas of the plant, or duringworking time, and as no justification for such prohibition was claimed or shown,this prohibition interfered with the exercise of rights reserved to employees by Section7 of the Act.SeeStoddard-Quirk Manufacturing Co., supra.(f)Byrd's interrogation of McCall, and his statement to her to the effect that ifILG got in the Brewton plant would close or its volume of work would be sub-stantially reduced.(g)The interrogation of Ruth Johnson regarding her activities on behalf ofILG by Floorlady Smith.(h)The interrogation of Fay Madden by Floorlady Cain regarding Madden'smembership in ILG.3.Violated Section 8(a)(3) and (1) of the Act, by failing, as I have heretoforefound, to take reasonable measures to prevent the employees from forcing employees,Estes,Kate Jones, Bell, Chavers, Louise West, McCall, Grey, Odum, and Johnson,adherents of ILG, out of the plant.The Act imposes an affirmative duty upon anemployer to insure that his obligation to maintain discipline in the plant and toprovide his employees with the opportunity to work without interference from theircoworkers, is not delegated or surrendered to any union or antiunion group, and anemployer who acquiesces in the exclusion of employees from his plant by such agroup will be regarded as having discriminated against the excluded employees inviolation of Section 8(a)(3).Fred P. Weissman Company,69 NLRB 1002, enfd.170 F. 2d 952 (C.A. 6), cert. denied 336 U.S.972; D. W. Newton, an individual,d/b/a Newton Brothers Lumber Company,103 NLRB 564, enfd. 214 F. 2d 472(CA.5);N.L.R.B. v. Goodyear Tire & Rubber Company,129 F. 2d 661, 664(C.A.5); N.L.R.B. v. Hudson Motor Car Company,128 F. 2d 528, 532 (C.A. 6);Altamont Shirt Corporation,131NLRB 112, 120.Whether or not RespondentCompany had any responsibility for the rumors, confusion, and feeling among theemployees that the advent of ILG on the scene was a threat to their job security, 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDisbeside the point, for difficult as such circumstances may make an employer'sposition, it is his legal duty to resist every effort at domination of his managerialprerogative, whether such efforts are manifested by or against a union faction.AsI have heretofore set forth, no such resistance was shown here.On the contrary,as I have found, the action directed against the adherents of ILG was condonedand ratified by Respondent Company.Accordingly, it is found and concluded thatRespondent Company laid off each of the aforementioned employees and therebydiscriminated against each of them.That such discrimination was to discouragemembership in ILG and to encourage membership in United is too plain for argu-ment.Not only does Byrd's conduct warrant such a conclusion, but in his speechon May 23 Rothenberg made crystal clear his intention to deal only with United,and that he would brook no interference from ILG or its adherents. It is furtherfound and concluded that such layoffs took place on May 23 in the case of Estes,84Kate Jones, Chavers, Bell, and Louise West, and on August 6 in the case of McCall,Grey, Odum, and Ruth Johnson.854Violated Section 8(a)(3) and (1) of the Act by discriminatorily dischargingEstes on May 25. Byrd admitted that his sole reason for discharging Estes was thatthe latter, after having been directed by Byrd during the morning of May 23 toremove an ILG pin he was wearing and not to wear it again in the plant, had dis-obeyed that order and wore an ILG pin into the plant on the afternoon of May 23,conduct which Byrd regarded as a form of solicitation which violated his rule postedon May 22, prohibiting all union activity on the Company's premises.As I havediscredited the testimony on behalf of Respondent Company in that regard andfound that Estes did not wear such pin into the plant during the afternoon of May 23,there was no violation of Byrd's rule or order, and obviously that furnished nolegitimate reason for the discharge.Moreover, the wearing of union insignia is aright protected by Section 7 of the Act, and which an employer may not abridge,absent a showing that such is necessary to maintain production or disciplineRepublic Aviation Corporation v. N.L R.B.,324 U S. 793.865.Violated Section 8(a)(3) and (1) of the Act by the discriminatory dischargeof Fay Madden on May 25. I find and conclude that Madden was not dischargedfor failure to meet her production quotas, as Byrd testified, but because she, likeEstes, wore an ILG pin into the plant on the morning of May 23. Although Maddenwas a new employee hired on March 29, that had been given a "warning notice"on April 5 on which appeared a check mark after the word "efficiency," Byrd waiteduntilMay 21 before he gave her the second "warning notice," with the third andfinal one following the second by only 4 days It is inconceivable to me, if Madden'sproduction record was in fact bad, that Byrd would have waited nearly 7 weeks togive a second "warning notice" to an inefficient probationary employee whom he hadhired in spite of the fact that she failed to pass the usual aptitude test. It is alsoreasonable to assume that if low production was the true reason for Madden'sdischarge, her production records would have been produced; but they were not.It is, therefore, proper to infer, as I do, that had Madden's production records beenproduced they would not have supported the Company's position.Rather the timingof the second, as well as of the third and final "warning notice," coming as theydid while the ILG activity among the employees in the plant was at its height,87and when Byrd and his supervisors engaged in much of the activity which I havefound violative of Section 8 (a) (1) of the Act, leads me to the conclusion that themotivating cause of Madden's discharge on May 25 was Byrd's desire to rid himselfof an employee who had openly demonstrated her adherence to ILG by wearing itsinsignia in the plant.6.By the acts and conduct set forth in the preceding paragraphs numbered 3, 4,8sAlthough it will make little, if any, practical difference in the end result, I shallalso find, as hereafter set forth, and for the reasons there stated, that Estes was dis-criminatorily discharged on May 25.seAs Byrd told all of the laid-off employees (except Estes) that they would be calledwhen he deemed it safe for them to return to work, but has not as yet done so. it wouldappear that said employees are still in layoff status.Undoubtedly there is some point atwhich the layoffs ripened into discharges,but I deem it unnecessary to determine thatquestion, for in either event the remedy will be the same861 have heretofore found that the posting of the revised"no-solicitation"rule, as wellas the prohibition against the wearing of union pins, was motivated by the desire ofRespondent Company to thwart the organizational efforts of the ILG adherents, and notbecause it found such rules necessary to maintain production or disciplinesrNine of the ten ILG adherents involved in this proceeding signed ILG cards betweenMay 7 and 21. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND129and 5, as well as by enforcing its unlawful "no-solicitation" rule, as above found,Respondent Company also violated Section 8(a)(2) of the Act, because such actsand conduct constituted the contribution of support by Respondent Company toUnited in the latter's efforts to prevent ILG from organizing the employees of theBrewton plant S87 I also find and conclude on the basis of the credited evidence, including thedemeanor of the witnesses, that Respondent, United Garment Workers of America,Local Union No 422, violated Section 8(b)(2) and (1)(A) by failing to takereasonable steps to dissuade its membership from evicting the ILG adherents fromthe Brewton plant.As I have found, responsible representatives of RespondentLocal 422 knew of the plans to evict the employees from the plant and witnessedthe execution of the plans, not only once, but on four separate occasionsUnderthese circumstances I find and conclude that a duty rested upon the responsiblerepresentatives of Respondent Local 422 to disavow such conduct by at the veryleast letting the members know that their conduct was not in accordance with theUnion's policy, and that the Union would not protect them if they engaged in suchconduct.Far from disavowing the conduct, the responsible representatives ofLocal 422, including specifically Mary Lambeth, its president, stood silently by andwithout one word or act of disapproval, observed the eviction from the plant of anumber of employees whom Local 422, as the collective-bargaining representativeof all the employees, was duty bound to represent fully, fairly, and impartiallyThis failure to act, I find and conclude, constituted causing or attempting to causeRespondent Company to discriminate against its employees (discrimination whichI have heretofore found to be violative of Section 8(a)(3)), and restrained andcoerced the ILG adherents in the exercise of rights guaranteed to them by Section 7of the Act 89III.THE REMEDYHaving found that Respondent Company and Respondent Local 422 have engagedin unfair labor practices as above set forth, it will be recommended that they ceaseand desist therefrom and take certain affirmative action. set forth below, designedto effectuate the policies of the ActThe touch-stone of the Act is that employeesshould be free, without coercion or restraint from an employer or from a labororganization, to exercise the rights guaranteed to them by Section 7 of the Act.Asithas been found that said Respondents interfered with this right, and at theBirmingham warehouse attempted to force upon employees a bargaining agent they88The amended complaint alleges and the General Counsel urges that Respondent Com-pany also violated Section 8(a) (2) of the Act by (1) permitting Respondent United to usethe Company's property and other facilities for the conduct of union meetings, and(2) permitting officials and agents of United to use company time and property to solicitauthorization cards for and conduct activities on behalf of UnitedI find that RespondentCompany did not violate Section 8(a) (2) of the Act as the General Counsel allegesAs to(I) there is no evidence that Respondent Company knew that United was using companypremises to conduct union meetings.As to (2), although I have found that RespondentCompany did permit Jones and others to distribute authorization cards and urge em-ployees to sign them, all during working hours, I nonetheless conclude that such conductdid not violate Section 8(a) (2).Respondent United is certified as the representative ofthe Company's employees, and the evidence leaves no room for doubt that United does infact represent a majority of said employeesIt is likewise clear from the evidence thatILG represents only a minute fraction of said employees; it has made no demands of anykind on the Company ; and the only change wrought by the cards which United obtainedas above indicated, was that the cards authorized the deduction of dues by BrewtonFashions, instead of by Brewton Manufacturing Company, the former owner of the plant.Judy Bond could, of course, have elected to rely upon the dues deduction authorizationswhich It took over from Brewton Manufacturing Company, but it elected to obtain saidauthorizations addressed to It.Under these circumstances, there was no more than thecooperation to be expected between an employer and the representative of its employeesSeeB. if. Reeves Company, Inc.,128 NLRB 320.01 have not found International responsible for this conduct because I regard the evi-dence against it insufficient to show such responsibilityThere is no showing that anyrepresentative of International was present in the plant when the plans were made to evictthe employees, or when such plans were care ied into execution ; and the testimony of Inter-national Representative Jones, which I credit to that extent, shows that after each incidentshe told employees that they should not engage in such conduct and might get into troubleif they did734-0 70-64-v of 145-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not choose and did not wish, an order commensurate with the violations found,and designed to eradicate the effect of such unfair labor practice, and to assure tothe employees an opportunity to fully and freely exercise the rights conferred uponthem by Section 7 of the Act, is appropriate.Although a portion of the unfairlabor practices found occurred at the Birmingham warehouse, which RespondentCompany is not now operating and has no present intention of resuming, I shallrecommend that the notice which said Respondent be required to post at its Brewtonplant, include the appropriate provisions with respect to the violations at Birmingham.I so recommend because (1) the employees at Brewton were necessarily aware ofwhat occurred at Birmingham; and (2) Respondent Company rendered unlawfulassistance and support to United at the Brewton plant, as I have found.Having found that Respondent Company discriminated against Louise West, KateJones,Ruth Bell, Kathleen Chavers, Lynn Estes, Fay Madden, Carolyn GreyThompson, Orette McCall, Doris Odum, and Ruth Johnson in violation of Section8(a)(3) of the Act, it will be recommended that said Respondent cease and desisttherefrom and offer to each of the aforementioned persons full and unconditionalreinstatement to his or her former or substantially equivalent position, withoutprejudice to his or her seniority and other rights or privileges.Having found thatRespondent Company and Respondent Local 422 are both responsible for thediscrimination suffered by the aforementioned employees, it will be recommendedthat they jointly and severally make whole each of the aforesaid employees for anyloss of pay they may have severally suffered by reason of the discrimination againstthem, by paying to them, severally, a sum of money equal to that which they wouldhave earned as wages from the date of the discrimination against them to the dateof the offer of reinstatement, less interim earnings, both to be computed in a mannerconsistent with Board policy set out in F.W. Woolworth Company,90 NLRB 289,with interest thereon to be computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716. It will also be recommended that Respondent Com-pany preserve and, upon request, make available to the Board and its agents, allpersonnel and payroll records that will facilitate the computation of backpay, asherein provided.Itwill be further recommended, in view of the character and extent of the unfairlabor practices found to have been engaged in by Respondent Company, that it ceaseand desist from in any manner infringing upon the rights guaranteed to employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Brewton Fashions, Inc., a Division of Judy Bond, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) of the Act.2.United Garment Workers of America, United Garment Workers of America,Local Union No. 422, and International Ladies' Garment Workers' Union, AFL-CIO,respectively, are labor organizations within the meaning of Section 2(5) of the Act.3.By the conduct set forth in section II, paragraphs 1 through 6, above, Respond-ent Brewton Fashions, Inc., a Division of Judy Bond, interfered with, restrained,and coerced its employees in the exercise of rights guaranteed to them by Section 7of the Act; contributed assistance and support to United Garment Workers ofAmerica and its Local Union No. 422; and discriminated against its employees inregard to their tenure of employment, and the terms and conditions therefor, toencourage membership in United Garment Workers of America, and to discouragemembership in International Ladies' Garment Workers' Union, AFL-CIO, andthereby engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) , (2), and (3) of the Act.4.By the conduct set forth in section II, paragraph 7, above, Respondent UnitedGarment Workers of America, Local Union No. 422, caused or attempted to causeRespondent Brewton Fashions, Inc., a Division of Judy Bond, to discriminate againstemployees in violation of Section 8(a)(3) of the Act, and restrained and coercedemployees in the exercise of rights guaranteed to them by Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (2) and (1) (A) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.6.Except to the extent that the violations of the Act have been specifically found,as above set forth, the evidence is insufficient to establish by a preponderance ofthe evidence the remaining allegations of the complaints in Cases Nos. 15-CA-2098 BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND131and 15-CB-579, it will berecommended that said complaints,to that extent, bedismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that:A. Respondent Brewton Fashions,Inc., a Division of Judy Bond,its officers,agents,successors,and assigns, shall:1.Cease and desist from.(a)Giving effect to its rule promulgated on or about May 22, 1962,or promul-gating,maintaining,enforcing or applying any rule or regulationprohibiting unionactivity by employees on its premises during nonworking time.(b) Threatening employees with discharge if they engage in union activity onthe Company's premises during nonworking time.(c) Prohibiting employees from wearing union pins or other union insignia in itsplant.(d)Coercivelyinterrogating employees as to their membership in, views about,or activities on behalf of,InternationalLadies'Garment Workers'Union, AFL-CIO, orany other labor organization,or directly or by implication promisingbenefits to any employee if he or she will cease assisting or supporting the aforesaidUnion,or any other labor organization,or threaten reprisal against any employeeif he or she does not cease giving assistance and support to the aforesaid Union,or any otherlabor organization.(e)Threatening employees with closing the plant, or reducing the volume ofavailablework if the employees select, join,or give assistance to InternationalLadies'Garment Workers' Union, or any other labor organization.(f)Prohibiting employees from having union literature in their possession whileon the Company's premises;but nothing herein shall be construed as depriving theCompany of its rightto prohibitthe distribution of union literature in the workareas of the plant or during working hours.(g)Giving effect to its contract with United Garment Workers of America, LocalUnion No. 422,effective January15, 1962,to the extent that said agreement grantsrecognition to said Local UnionNo. 422as the bargaining representative of em-ployees at the Birmingham warehouse,unless and until said Local 422 has beencertified by the National Labor Relations Board as the bargaining representative ofsaid employees.(h)Assisting or supporting United Garment Workers of America, Local UnionNo. 422, orany other labor organization,by conditioning the hire or tenure ofemployment at its Birmingham warehouse,oranyterm or condition of such em-ployment,upon membership in, affiliation with,or dues payments to such labororganization.(i)Assisting or contributing support to United Garment Workers of America,LocalUnion No. 422,by failing to take all reasonable and appropriate measuresnecessary to prevent supportersof LocalUnion No.422 from evicting employeesfrom its Brewton plant because of their membership in, or support and assistance to,a labor organization other thanLocalUnionNo. 422,or by promulgating for itsbenefit an unlawful no-solicitation rule.(j)Encouraging membership in United Garment Workers of America, or itsLocal Union No. 422,or discouraging membership in International Ladies' GarmentWorkers' Union,AFL-CIO,or in any other labor organization of its employees,by discriminatorilydischarging,laying off, failing to recall or reinstate any employee,or inany othermanner discriminating against any employee in regard to hire, tenure,or any term or condition of employment.(k) In any manner interferingwith,restraining,or coercing its employees in theexercise of their right to self-organization,to form labor organizations,to join orassist International Ladies' Garment Workers' Union,AFL-CIO,or any other labororganization,to bargain collectively through representatives of their own choosing,or to engage in other concerted activities for the purpose of mutual aid or protection,as guaranteed in Section7 of the NationalLabor Relations Act, as amended, or torefrain from any and all such activities.2.Takethe following affirmative action which it is found will effectuate the policiesof the Act:(a)Rescind its rule promulgated on or about May 22, 1962,to the extent that itprohibits employees from engaging in unionactivityon its premises during non-working time. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Withdraw and withhold all recognition from Respondent United GarmentWorkers of America, Local Union No. 422, as the bargaining representative of theemployees at its Birmingham warehouse,unless and until said Local Union No. 422has been duly certified by the National Labor Relations Board as the exclusivebargaining representative of such employees.(c)Recall and/or offer to Louise West, Kate Jones, Ruth Bell,Kathleen Chavers,Lynn Estes,Fay Madden,Carolyn Grey Thompson,OretteMcCall,Doris Odum,and Ruth Johnson, immediate,full, and unconditional reinstatement to their formeror substantially equivalent positions,without prejudice to their seniority or otherrights and privileges.(d) Preserve and, upon request,make available to the National Labor RelationsBoard or its agents, for examination and copying,all payroll records,social securityrecords, timecards,personnel records and reports, and all other records necessary todetermine the amount of backpay due, providedfor by this order.(e)Post at its plant at Brewton, Alabama, copies of the attached notice marked"AppendixA." 90Copies of said notice,to be furnishedby theRegional Directorof the Fifteenth Region, shall,after being duly signed by an authorized representativeof RespondentCompany, beposted by said Respondent immediately upon receiptthereof, and be maintainedby it for aperiod of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that such notices are not altered,defaced, or covered by other material.(f)Notify the Regional Director for the Fifteenth Region, within 20 days fromreceipt of this Intermediate Report and Recommended Order what steps Respond-ent Company has taken to comply herewith.91B. Respondent United Garment Workers of America, Local Union No. 422, itsofficers, agents,representatives,successors,and assigns,shall:1.Cease and desist from:(a)Ejecting,or attempting to eject,employees of Brewton Fashions,Inc.,aDivision of Judy Bond,from their place of work at the Brewton,Alabama, plant ofsaid Employer,or in any manner threatening employees of said Employer withphysical harm, injury,or reprisals if they work or attempt to work at the premisesof said Employer.(b)Causing or attempting to cause Brewton Fashions,Inc., a Division of JudyBond, its officers,agents, successors,or assigns,to discharge,layoff, or otherwisediscriminate against its employees in violation of Section 8(a)(3) of the Act.(c) In any manner restraining or coercing employees of Brewton Fashions, Inc ,a Division of Judy Bond,in the exercise of their right to self-organization,to form,join, or assist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in the other concerted activities for the purposeof collective bargaining,or other mutual aid or protection,and to refrain fromany or all such activities.2.Take thefollowing affirmative action which it is found will effectuate thepolicies of the Act:(a) Post in conspicuous places at its business office in Brewton,Alabama, in-cluding all places where notices or communications to members are customarilyposted, copies of the attached notice marked"Appendix B." 92Copies of said notice,to be furnished by the Regional Director of the Fifteenth Region,shall, after beingduly signed by an authorized representativeof Local 422,be postedby Local 422immediately upon receipt thereof, and be maintained for a period of 60 consecutivedays thereafter.Reasonable steps shall be taken byLocal 422 toinsure that saidnotices are not altered,defaced,or covered by other material.In the event saidLocal 422 does not maintain a business office in Brewton,Alabama, where noticesor communications to members are customarily posted, it shall mail a copy of saidnotice to the last known address of every person in the employ of Brewton Fashions,91 In the event that this Recommended Order is adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" In the notice In the further event that the Board's Order is enforced bya decree of a United States Circuit Court of Appeals, the words "A Decree of the UnitedStates Circuit Court of Appeals, Enforcing an Order" shall be substituted for the words"A Decision and Order "ei In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Fifteenth Region, inwriting,within 10 days from the date of this Order, what steps Respondent Companyhas taken to comply herewith92 See footnote 90. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND133Inc , at its Brewton,Alabama, plant at any time between February 1, 1962, and thedate of suchmailing,accoiding to a list of such employees which Local 422 shallrequest from Brewton Fashions, inc. In the event Brewton Fashions, Inc., shouldfail or refuse to supply such list of names and addresses, Local 422 shall publisha copy of AppendixB in some newspaperhaving general circulationin Brewton,Alabama, once each week for 2 successive weeks.(b)Notify theRegionalDirector for the FifteenthRegion, in writing,within 20days from receipt of this Intermediate Report and Recommended Order, what stepsRespondent Local 422 has taken to comply herewith 93C. Respondent Brewton Fashions, Inc., a Division of Judy Bond,its successorsand assigns,and United Garment Workers of America, Local Union No 422, itssuccessorsand assigns,shall jointly and severally make whole Louise West, KateJones,Ruth Bell, Kathleen Chavers, Lynn Estes, Fay Madden, Carolyn GreyThompson, Orette McCall, Doris Odum, and Ruth Johnson for any loss ofearningsthey may have severally suffered by reason of the discriminationagainst them, inthe manner set forth above in the section hereof entitled "The Remedy.""In the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read* "Notify the Regional Director for the Fifteenth Region, Inwriting, within 10 days from the date of this Order, what steps the Respondent Local 422has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, you are notified that:WE WILL NOTenforce or give effect to the rule which we promulgated on oraboutMay 22, 1962, nor will we promulgate, maintain, enforce, or apply anyrule or regulation prohibiting our employees from engaging in activities onbehalf of a union during nonworking time.Any such rule or regulation pres-ently in effect, is now revoked.WE WILL NOT threaten our employees with discharge if they engagein unionactivity on our premises during nonworking time.WE WILL NOT threaten our employees with discharge or other disciplinaryaction for wearing in our plant the pins, buttons,or other insignia of Inter-national Ladies' Garment Workers' Union, AFL-CIO, or any other union.WE WILL NOT threaten to close or reduce the volume of work available atthis plant, if our employees join or give assistance to InternationalLadies'Garment Workers' Union, AFL-CIO, or any other labor organization.WE WILL NOTprohibit our employees from having union literature in theirpossession while on our premises, but we reserve the right to prohibit thedistribution of union literature in the work areas of our plant, or during work-ing hours.WE WILL NOT coercively interrogate our employees as to their membershipin, views about, or activities on behalf of International Ladies' Garment Workers'Union, AFL-CIO, or any other labor organization, directly or by implicationpromise benefits to any employee for withholding assistance and support fromInternational Ladies' Garment Workers' Union, AFL-CIO, or any other labororganization,or threaten reprisal against any employee for giving assistance orsupport to International Ladies' Garment Workers' Union, AFL-CIO, or anyother labor organization.WE WILL NOT give effect to the collective-bargaining agreement with UnitedGarment Workers of America, Local Union No. 422, effective January 15, 1962,to the extent that said agreement grants recognition to said Local 422 as thecollective-bargaining representative of employees of our Birmingham warehouse,and we will withhold all recognition from said Local 422 as the collective-bargaining representative of said employees,unless and until saidLocal 422has been certified by the National Labor Relations Board as the exclusivecollective-bargaining representative of said employees.WE WILL NOTassist orsupport United Garment Workers of America, LocalUnion No. 422, or any other labor organization,by conditioning the hire ortenure of employment at our Birmingham warehouse,or any term or conditionof such employment,upon membership in, affiliation with,or dues paymentto such labor organization. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT assist or contribute support to United Garment Workers ofAmerica, Local Union No. 422, by failing to use all reasonable and appropriatemeasures necessary to prevent supporters of said Local 422 from evictingemployees from our Brewton plant because of their membership in, or supportor assistance to, a labor organization other than said Local 422, or by promul-gating or enforcing a rule or regulation prohibiting union activity among ouremployees to aid one labor organization to defeat or impede the organizationalefforts of another.WE WILL NOT discharge, lay off, fail to recall or reinstate any employee, orin any other manner discriminate against any employee in regard to the hire,tenure, or any term or condition of employment, to encourage membership inUnited Garment Workers of America, or to discourage membership in Inter-national Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist InternationalLadies' Garment Workers' Union, AFL-CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for the purpose ofmutual aid or protection, as guaranteed by the National Labor Relations Act,as amended, or to refrain from any and all such activities.WE WILL offer to Louise West, Kate Jones, Ruth Bell, Kathleen Chavers,Lynn Estes, Fay Madden, Carolyn Grey Thompson. Orette McCall, DorisOdum, and Ruth Johnson, immediate, full, and unconditional reinstatement totheir former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and jointly and severally with UnitedGarment Workers of America, Local Union No. 422, make each of them wholefor any loss of earnings they suffered by reason of the discrimination againstthem.All of our employees are free to become or remain members of, or to refrain frombecoming or remaining members of, International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization.BREWTON FASHIONS,INC., ADIVISION OF JUDY BOND.EmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building(Loyola) 701 Loyola Avenue, New Orleans 12, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or compliancewithits provisions.APPENDIX BNOTICE To ALL OUR MEMBERS AND TO ALL EMPLOYEES OF BREWTONFASHIONS, INC., A DIVISION OF JUDY BONDPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby give notice that:WE WILL NOT participate in, or knowingly permit our members to participatein ejectingor attempting to eject employees of Brewton Fashions, Inc., a Divi-sion of Judy Bond, from their places of work at the Brewton plant of said Em-ployer, or in any manner threaten the employees of said Employer withphysical harm, injury, or reprisal if they work or attempt to work at the premisesof said Employer.WE WILL NOT cause or attempt to cause Brewton Fashions, Inc., a Divisionof Judy Bond, to discharge, lay off, refuse to recall, or otherwise discriminate KENTILE, INC.135against its employees in violation of Section 8(a)(3) of the National LaborRelations Act, as amended.WE WILL NOT in any manner restrain or coerce the employees of BrewtonFashions, Inc., a Division of Judy Bond, in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities.WE WILL, jointly and severally with United Garment Workers of America,Local Union No. 422, make whole Louise West, Kate Jones, Ruth Bell, KathleenChavers, Lynn Estes, Fay Madden, Carolyn Grey Thompson, Orette McCall,Doris Odum, and Ruth Johnson for any loss of earnings they severally sufferedby reason of the discrimination against them.UNITED GARMENT WORKERS OF AMERICA,LOCAL UNION No. 422,Labor Organization.Dated-------------------By---------------------------------- --------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola) 701 Loyola Avenue, New Orleans 12, Louisiana, Tele-phone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.Gentile,Inc.andInternationalUnion of United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, Local No.640.Case No. 921-CA-5198.November 20, 1963DECISION AND ORDEROn August 1, 1963, Trial Examiner Henry S. Sahm issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief and the Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent consistent herewith.As described more fully in the Intermediate Report, the Unionwas the bargaining representative of the Respondent's employees atits Torrance, California, plant.On January 11, 1963, a majority ofthe Respondent's employees, in violation of the then-current contract145 NLRB No. 12.